Table of Contents

Exhibit 10.3

Aircraft Lease Agreement

between

Maersk Aircraft A/S

as Lessor

and

Sterling Airlines A/S
as Lessee

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

Relating to one Boeing B737-700 aircraft, manufacturer’s serial number 28010,
Danish registration marks OY-MRG

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

Dated on 12 September 2005

PORTIONS OF THIS EXHIBIT MARKED BY AN *** HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Table of Contents
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif]
0. [spacer.gif] [spacer.gif] RECITALS [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 1
[spacer.gif]
1. [spacer.gif] [spacer.gif] DEFINITIONS AND CONSTRUCTION [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 2
[spacer.gif]
1.1 [spacer.gif] [spacer.gif] Definitions [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 2
[spacer.gif]
1.2 [spacer.gif] [spacer.gif] Construction [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 7
[spacer.gif]
2. [spacer.gif] [spacer.gif] AGREEMENT TO LEASE [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 8
[spacer.gif]
2.1 [spacer.gif] [spacer.gif] Lease [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 8
[spacer.gif]
2.2 [spacer.gif] [spacer.gif] Lessee waiver of rights [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 8
[spacer.gif]
2.3 [spacer.gif] [spacer.gif] Ownership [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 8
[spacer.gif]
3. [spacer.gif] [spacer.gif] DELIVERY [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 8
[spacer.gif]
3.1 [spacer.gif] [spacer.gif] Delivery location and condition [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 8
[spacer.gif]
3.2 [spacer.gif] [spacer.gif] Predelivery procedure and delivery [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 8
[spacer.gif]
3.3 [spacer.gif] [spacer.gif] Waiver [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 9
[spacer.gif]
3.4 [spacer.gif] [spacer.gif] Force majeure affecting delivery [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 10
[spacer.gif]
3.5 [spacer.gif] [spacer.gif] Total loss prior to delivery [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 10
[spacer.gif]
4. [spacer.gif] [spacer.gif] CONDITIONS PRECEDENT [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 10
[spacer.gif]
4.1 [spacer.gif] [spacer.gif] Conditions precedent requirements, Lessor
requirements [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 10
[spacer.gif]
4.2 [spacer.gif] [spacer.gif] Sole benefit of lessor [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 10
[spacer.gif]
4.3 [spacer.gif] [spacer.gif] Non-fulfilment [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 10
[spacer.gif]
4.4 [spacer.gif] [spacer.gif] Conditions precedent requirements, Lessee
requirements [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 10
[spacer.gif]
4.5 [spacer.gif] [spacer.gif] Sole benefit of Lessee [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 10
[spacer.gif]
4.6 [spacer.gif] [spacer.gif] Non-fulfilment [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 11
[spacer.gif]
5. [spacer.gif] [spacer.gif] RENTS, COSTS AND TAXES [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 11
[spacer.gif]
5.1 [spacer.gif] [spacer.gif] Rent, Additional Rent and Deposit [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 11
[spacer.gif]
5.2 [spacer.gif] [spacer.gif] No set-off [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 11
[spacer.gif]
5.3 [spacer.gif] [spacer.gif] No Rent reduction [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 11
[spacer.gif]
6. [spacer.gif] [spacer.gif] PAYMENTS [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 11
[spacer.gif]
6.1 [spacer.gif] [spacer.gif] Rent, Additional Rent and Deposit [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 11
[spacer.gif]
6.2 [spacer.gif] [spacer.gif] Deposit and Letter of Credit [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 12
[spacer.gif]
6.3 [spacer.gif] [spacer.gif] Lessor payment details [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 12
[spacer.gif]
6.4 [spacer.gif] [spacer.gif] Default interest [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 12
[spacer.gif]
6.5 [spacer.gif] [spacer.gif] Net lease [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 12
[spacer.gif]
6.6 [spacer.gif] [spacer.gif] VAT [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 13
[spacer.gif]
6.7 [spacer.gif] [spacer.gif] Payment in other currency [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 13
[spacer.gif]
6.8 [spacer.gif] [spacer.gif] IATA clearance [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 13
[spacer.gif]
6.9 [spacer.gif] [spacer.gif] Tax indemnification [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 13
[spacer.gif]
7. [spacer.gif] [spacer.gif] ADJUSTMENT OF ADDITIONAL RENT [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 14
[spacer.gif]
7.1 [spacer.gif] [spacer.gif] Adjustment provisions [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 14
[spacer.gif]
7.2 [spacer.gif] [spacer.gif] Engine Reserve allocation adjustment [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 14
[spacer.gif]
7.3 [spacer.gif] [spacer.gif] Low Utilisation [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 14
[spacer.gif]
8. [spacer.gif] [spacer.gif] LESSEE COVENANTS [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 14
[spacer.gif]
8.1 [spacer.gif] [spacer.gif] Licenses and certificates [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 14
[spacer.gif]
8.2 [spacer.gif] [spacer.gif] Consents, approvals and filings [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 14
[spacer.gif]
8.3 [spacer.gif] [spacer.gif] Base [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 14
[spacer.gif]
8.4 [spacer.gif] [spacer.gif] Maintenance [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 15
[spacer.gif]
8.5 [spacer.gif] [spacer.gif] Removal, interchange and modifications
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 15
[spacer.gif]
8.6 [spacer.gif] [spacer.gif] Aircraft documents [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 17
[spacer.gif]
8.7 [spacer.gif] [spacer.gif] Negative covenants [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 17
[spacer.gif]
8.8 [spacer.gif] [spacer.gif] Protection of rights [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 18
[spacer.gif]
8.9 [spacer.gif] [spacer.gif] Navigation, over-flight and airport charges
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 18
[spacer.gif]
[spacer.gif]

I


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 9. [spacer.gif] [spacer.gif]
LESSOR COVENANTS [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 18
[spacer.gif]
9.1 [spacer.gif] [spacer.gif] Quiet enjoyment [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 18
[spacer.gif]
9.2 [spacer.gif] [spacer.gif] Maintenance contributions [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 19
[spacer.gif]
9.3 [spacer.gif] [spacer.gif] Increased contribution [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 19
[spacer.gif]
9.4 [spacer.gif] [spacer.gif] Exceptions to contribution [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 20
[spacer.gif]
9.5 [spacer.gif] [spacer.gif] Airworthiness directive cost share [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 20
[spacer.gif]
9.6 [spacer.gif] [spacer.gif] Lessor consultation [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 20
[spacer.gif]
10. [spacer.gif] [spacer.gif] SUB-LEASING [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 20
[spacer.gif]
10.1 [spacer.gif] [spacer.gif] No sub-lease [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 20
[spacer.gif]
10.2 [spacer.gif] [spacer.gif] Permitted sub-lease [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 20
[spacer.gif]
10.3 [spacer.gif] [spacer.gif] Administration of sub-lease agreement
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 21
[spacer.gif]
11. [spacer.gif] [spacer.gif] INFORMATION AND INSPECTION [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 21
[spacer.gif]
11.1 [spacer.gif] [spacer.gif] Aircraft information [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 21
[spacer.gif]
11.2 [spacer.gif] [spacer.gif] Financial information [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 21
[spacer.gif]
11.3 [spacer.gif] [spacer.gif] Inspections [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 21
[spacer.gif]
12. [spacer.gif] [spacer.gif] WARRANTIES [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 22
[spacer.gif]
13. [spacer.gif] [spacer.gif] INSURANCE [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 22
[spacer.gif]
13.1 [spacer.gif] [spacer.gif] Liability for damage [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 22
[spacer.gif]
13.2 [spacer.gif] [spacer.gif] Types of insurance [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 22
[spacer.gif]
13.3 [spacer.gif] [spacer.gif] Renewal [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 22
[spacer.gif]
13.4 [spacer.gif] [spacer.gif] No coverage [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 23
[spacer.gif]
13.5 [spacer.gif] [spacer.gif] Payee amounts [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 23
[spacer.gif]
13.6 [spacer.gif] [spacer.gif] General insurance requirements [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 23
[spacer.gif]
13.7 [spacer.gif] [spacer.gif] Hull insurance requirements [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 23
[spacer.gif]
13.8 [spacer.gif] [spacer.gif] Liability insurance requirements [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 24
[spacer.gif]
13.9 [spacer.gif] [spacer.gif] No suspension or impairment [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 24
[spacer.gif]
13.10 [spacer.gif] [spacer.gif] Assignment of insurances [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 25
[spacer.gif]
13.11 [spacer.gif] [spacer.gif] Application of insurance proceeds [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 25
[spacer.gif]
13.12 [spacer.gif] [spacer.gif] Covenants [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 25
[spacer.gif]
13.13 [spacer.gif] [spacer.gif] Negative undertakings [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 25
[spacer.gif]
13.14 [spacer.gif] [spacer.gif] Reinsurance [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 26
[spacer.gif]
13.15 [spacer.gif] [spacer.gif] AVN 67B application [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 26
[spacer.gif]
14. [spacer.gif] [spacer.gif] REQUISITION AND DEPRIVATION OF POSSESSION
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 26
[spacer.gif]
14.1 [spacer.gif] [spacer.gif] Requisition of hire or use [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 26
[spacer.gif]
14.2 [spacer.gif] [spacer.gif] Requisition proceeds, requisition for hire
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 26
[spacer.gif]
14.3 [spacer.gif] [spacer.gif] Requisition proceeds, requisition for title
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 27
[spacer.gif]
15. [spacer.gif] [spacer.gif] TOTAL LOSS [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 27
[spacer.gif]
15.1 [spacer.gif] [spacer.gif] Occurrence of Total Loss [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 27
[spacer.gif]
15.2 [spacer.gif] [spacer.gif] Transfer of title following Total Loss
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 27
[spacer.gif]
15.3 [spacer.gif] [spacer.gif] Total loss not involving airframe [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 27
[spacer.gif]
16. [spacer.gif] [spacer.gif] REDELIVERY OF THE AIRCRAFT [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 27
[spacer.gif]
16.1 [spacer.gif] [spacer.gif] Redelivery [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 27
[spacer.gif]
16.2 [spacer.gif] [spacer.gif] Pre-redelivery procedure [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 28
[spacer.gif]
16.3 [spacer.gif] [spacer.gif] Redelivery flight [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 28
[spacer.gif]
16.4 [spacer.gif] [spacer.gif] Non-compliance [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 28
[spacer.gif]
16.5 [spacer.gif] [spacer.gif] Redelivery certificate [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 29
[spacer.gif]
16.6 [spacer.gif] [spacer.gif] Disputes regarding aircraft condition
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 29
[spacer.gif]
16.7 [spacer.gif] [spacer.gif] Modifications [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 29
[spacer.gif]
[spacer.gif]

II


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 17. [spacer.gif]
[spacer.gif] INDEMNITIES [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 29
[spacer.gif]
17.1 [spacer.gif] [spacer.gif] Loss or damage to aircraft [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 29
[spacer.gif]
17.2 [spacer.gif] [spacer.gif] Losses deriving from the Lease [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 29
[spacer.gif]
17.3 [spacer.gif] [spacer.gif] Losses deriving from default [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 30
[spacer.gif]
17.4 [spacer.gif] [spacer.gif] Continued insurance coverage [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 30
[spacer.gif]
17.5 [spacer.gif] [spacer.gif] Indemnity survival [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 30
[spacer.gif]
18. [spacer.gif] [spacer.gif] DEFAULT [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 30
[spacer.gif]
18.1 [spacer.gif] [spacer.gif] Events of Default [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 30
[spacer.gif]
18.2 [spacer.gif] [spacer.gif] Following an Event of Default [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 32
[spacer.gif]
18.3 [spacer.gif] [spacer.gif] After termination due to Event of Default
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 33
[spacer.gif]
18.4 [spacer.gif] [spacer.gif] Cumulative rights [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 33
[spacer.gif]
18.5 [spacer.gif] [spacer.gif] Claim following Event of Default [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 33
[spacer.gif]
19. [spacer.gif] [spacer.gif] REPRESENTATIONS AND WARRANTIES [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 33
[spacer.gif]
19.1 [spacer.gif] [spacer.gif] Lessee representations [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 33
[spacer.gif]
19.2 [spacer.gif] [spacer.gif] Lessor representations [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 33
[spacer.gif]
20. [spacer.gif] [spacer.gif] COMPLETE AGREEMENT [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 34
[spacer.gif]
20.1 [spacer.gif] [spacer.gif] Complete agreement [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 34
[spacer.gif]
21. [spacer.gif] [spacer.gif] NOTICES [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 34
[spacer.gif]
21.1 [spacer.gif] [spacer.gif] Notices [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 34
[spacer.gif]
22. [spacer.gif] [spacer.gif] ASSIGNMENT [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 34
[spacer.gif]
22.1 [spacer.gif] [spacer.gif] Lessee no assignment [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 34
[spacer.gif]
22.2 [spacer.gif] [spacer.gif] Lessor assignment [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 34
[spacer.gif]
23. [spacer.gif] [spacer.gif] APPLICABLE LAW AND JURISDICTION [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 35
[spacer.gif]
23.1 [spacer.gif] [spacer.gif] Governing law [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 35
[spacer.gif]
23.2 [spacer.gif] [spacer.gif] Jurisdiction [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 35
[spacer.gif]
23.3 [spacer.gif] [spacer.gif] No immunity [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 35
[spacer.gif]
24. [spacer.gif] [spacer.gif] COSTS [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 35
[spacer.gif]
24.1 [spacer.gif] [spacer.gif] Costs [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 35
[spacer.gif]
25. [spacer.gif] [spacer.gif] TIME OF THE ESSENCE [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 35
[spacer.gif]
25.1 [spacer.gif] [spacer.gif] Time of the essence [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 35
[spacer.gif]
26. [spacer.gif] [spacer.gif] RIGHTS OF THIRD PARTIES [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 36
[spacer.gif]
26.1 [spacer.gif] [spacer.gif] No third party rights [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 36
[spacer.gif]
27. [spacer.gif] [spacer.gif] EXECUTION PAGE [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 36
[spacer.gif]
27.1 [spacer.gif] [spacer.gif] Maersk Aircraft A/S [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 36
[spacer.gif]
27.2 [spacer.gif] [spacer.gif] Sterling Airlines A/S [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 36
[spacer.gif]
Annex A [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 37
[spacer.gif]
Form of Delivery Acceptance Certificate [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 37
[spacer.gif]
Annex B [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 39
[spacer.gif]
Aircraft Specification [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 39
[spacer.gif]
Annex C [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 40
[spacer.gif]
Aircraft Documents [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 40
[spacer.gif]
Annex D [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 44
[spacer.gif]
Conditions Precedent Requirement [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 44
[spacer.gif]
Annex E [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 46
[spacer.gif]
Form of Redelivery Acceptance Certificate [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 46
[spacer.gif]
Annex F [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 48
[spacer.gif]
General Condition Requirements — Redelivery [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 48
[spacer.gif]
Annex G [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 49
[spacer.gif]
Specific Condition Requirements — Redelivery [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 49
[spacer.gif]
[spacer.gif]

III


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Annex H [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 50
[spacer.gif]
Letter of Authorisation [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 50
[spacer.gif]
Annex I [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 51
[spacer.gif]
Additional Rental Adjustment [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
51
[spacer.gif]
Annex J [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 52
[spacer.gif]
Deregistration Power of Attorney [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 52
[spacer.gif]
Annex K [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 54
[spacer.gif]
Calculation of Rent Control [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
54
[spacer.gif]
[spacer.gif]

IV


--------------------------------------------------------------------------------


Table of Contents

THIS AIRCRAFT LEASE AGREEMENT is made on the 12th day of September 2005

between

[spacer.gif] [spacer.gif] (1)  MAERSK AIRCRAFT A/S, a limited company organised
and existing under the laws of the Kingdom of Denmark with its principal office
at Copenhagen Airport South, DK-2791 Dragoer, Denmark (the ‘‘Lessor’’); and

[spacer.gif] [spacer.gif] (2)  STERLING AIRLINES A/S, a limited company
organised and existing under the laws of Denmark with its principal office at
Copenhagen Airport South, DK-2791 Dragoer, Denmark (the ‘‘Lessee’’).

[spacer.gif] [spacer.gif] 0.  RECITALS

WHEREAS

[spacer.gif] [spacer.gif] 0.1  The parties wish to provide for the lease of the
Aircraft to the Lessee on the terms set forth herein.

1


--------------------------------------------------------------------------------


Table of Contents

IT IS HEREBY AGREED as follows:

[spacer.gif] [spacer.gif] 1.  DEFINITIONS AND CONSTRUCTION

[spacer.gif] [spacer.gif] 1.1  Definitions

In this Aircraft Lease Agreement, the following expressions shall have the
following respective meanings:

‘‘Acceptance Certificate’’ means an acceptance certificate issued as provided
for in clause 3.2 substantially in the form set forth in Annex A;

‘‘AD Compliance Period’’ means ***;

‘‘AD Threshold’’ means USD ***;

‘‘Additional Rent’’ means the sum of the Airframe Reserve, Landing Gear Reserve,
APU Reserve, Engine Reserve and Engine LLP Reserve;

‘‘Agreed Aircraft Value’’ means ***;

‘‘Agreed Engine Value’’ means USD ***;

‘‘Aircraft’’ means the aircraft identified and described in Annex B together
with the Engines and Components (whether or not any of the Engines may from time
to time be installed on the Airframe) together with the Aircraft Documents;

‘‘Aircraft Documents’’ means the documents, data and records identified in Annex
C and any other documents, data and records required in connection with together
with all additions, renewals, revisions and replacements made from time to time;

‘‘Airframe’’ means the Aircraft excluding the Engines and all appliances, parts,
spare parts, instruments, appurtenances, accessories, furnishings or other
equipment or property of any kind delivered with the Aircraft or from time to
time installed on or attached thereto;

‘‘Airframe Reserve’’ means USD *** per Flight Hour;

‘‘Airframe Structural Check’’ means the structural maintenance programme as
defined in the Boeing Maintenance Planning Data Document D626A001 which is
designed timely detection and repair of structural damage, corrosion, stress
corrosion, fatigue cracking and other items by visual and/non-destructive test
as set forth herein;

‘‘Airworthiness Directive’’ means an airworthiness directive and/or mandatory
note issued by the State of Design Authority, the Aviation Authority and the
State of Registration (to the extent there is an irreconcilable conflict between
them, the State of Registration requirements shall prevail and between State of
Design Authority requirements and Aviation Authority requirements, Aviation
Authority requirements shall prevail);

‘‘AnnualAdditional Rent Adjustment’’ means the Lessor’s adjustment, acting
reasonably (but subject to clause 7.1.1), of each the constituents to the
Additional Rent by reference to the current Manufacturer’s catalogue prices, the
Manufacturer’s recommendations, industry experience, any change of the
operational environment of the Aircraft and any changes in industry costs
compared to such prevailing on the Delivery Date or on the last Annual
Additional Rent Adjustment in accordance with clause 7.1 (as the case may be);

‘‘APU’’ means the auxiliary power unit installed on the Airframe on the Delivery
Date, or any auxiliary power unit installed on the Airframe as a replacement of
the original auxiliary power unit (such replacement to be in accordance with the
terms hereof);

‘‘APU Hour’’ means each hour or part thereof elapsed from ignition of the APU to
shut-down of the APU;

‘‘APU Reserve’’ means USD *** per APU Hour to cover APU overhaul in accordance
with the Manufacturer’s maintenance manual;

2


--------------------------------------------------------------------------------


Table of Contents

‘‘Assignment of Insurances’’ any assignment of Insurances in accordance with
clause 13.10;

‘‘Assumed Ratio’’ means, with respect to the Landing Gear Reserve 1,400 Flight
Cycles per calendar year and, with respect to the remaining constituents to the
Additional Rent, 2.5:1 Flight Hour to Flight Cycle;

‘‘Aviation Authority’’ means the Danish Civil Aviation Administration (Statens
Luftfartsvæsen), JAA, EASA or any other authority or agency which may from time
to time have control and supervision of, or jurisdiction over, the registration,
airworthiness and operation of the Aircraft or matters relating to civil
aviation with respect to the Aircraft, the Lessee or the Sub-Lessee;

‘‘Base’’ means Denmark (but excluding Greenland and the Faeroe Islands), Norway,
Iceland, Finland or Sweden;

‘‘Banks’’ means HSH Nordbank International S.A., Nordea Finance Sweden plc,
Svenska Handelsbanken, Copenhagen Branch and Landesbank Berlin-Girozentrale;

‘‘Business Day’’ means a day on which banks in Copenhagen, New York City and the
place of payment are open for foreign exchange transactions;

‘‘C-Check’’ means the next sequential ‘‘C’’ check (systems and zonal) or the
equivalent in accordance with the Manufacturer’s maintenance planning document;

‘‘C-Check Costs’’ means ***;

‘‘Component’’ means all or any appliance, part, instrument, appurtenance,
accessory, furnishing, emergency equipment or other equipment of any kind (other
than complete Engines) incorporated in or installed on or attached to the
Airframe and any Engine on the Delivery Date and any replacement of such
appliance, part, instrument, appurtenance, accessory, furnishing, emergency
equipment or other equipment and any free of charge modification kit and tool
made available to the Lessee during the Lease Period;

‘‘Currency of Obligation’’ shall have the meaning ascribed to it in clause 6.7;

‘‘Deductible Amount’’ means USD ***;

‘‘Default Interest Rate’’ means ***;

‘‘Delivery Date’’ means the date on which the Aircraft is delivered to and
accepted by the Lessee under the Lease;

‘‘Delivery Location’’ means Copenhagen, Denmark or such other place, as the
parties shall agree;

‘‘Deposit’’ means USD ***;

‘‘Deposit Payment Date’’ means the Delivery Date;

‘‘Dollars’’ and ‘‘USD’’ means the lawful currency from time to time of the
United States of America;

‘‘EASA’’means the European Aviation Safety Agency or any successor thereof;

‘‘Eligible Maintenance Event’’ means each of the maintenance events referred to
in clause 9.2.1 through clause 9.2.5;

‘‘Engine’’ means (i) each engine of the manufacture and model specified in the
Lease for the Aircraft which forms part of the Aircraft on the Delivery Date,
the serial numbers of which are set forth in Annex B, whether or not installed
on the Airframe and (ii) any Replacement Engine, with effect from the time when
title has passed to the Owner in accordance with the Lease together with all
Components;

‘‘EngineLLP Reserve’’ means USD *** per Engine per Flight Cycle;

‘‘Engine Refurbishment’’ means all scheduled and unscheduled off-the-wing Engine
maintenance and repair accomplished for each module in accordance with the
performance restoration or full overhaul sections of the Manufacturer's
workscope planning guide;

3


--------------------------------------------------------------------------------


Table of Contents

‘‘Engine Relevant Item’’ means, with respect to an Engine and as the case may
be, the (i) fan and front frame, (ii) the compressor, (iii) the combustor, (iv)
the high pressure turbine, (v) the low pressure turbine and (vi) the accessory
gearbox;

‘‘Engine Reserve’’ means USD ***;

‘‘Event of Default’’ means any event or circumstance specified in clause 18.1;

‘‘FAA’’ means the Federal Aviation Administration of the United States of
America and any successor thereof;

‘‘First Rent Payment Date’’ means the Delivery Date;

‘‘Flight Cycle’’ means one flight (i.e. one take-off and subsequent touch-down
is equal to one flight cycle);

‘‘Flight Hour’’ means each hour or part thereof elapsed from take-off to
touchdown;

‘‘Governing Law’’ means Danish law;

‘‘IATA’’ means International Air Transport Association;

‘‘IATA Clearing House’’ means the clearing system operated by IATA through which
participating companies can settle their interline billings by offsetting their
mutual transaction;

‘‘Indebtedness’’ means indebtedness incurred by the Lessee in respect of (i)
moneys borrowed or raised; (ii) any bond, note, loan stock, debenture or similar
instrument; (iii) acceptance or documentary credit facilities; (iv) deferred
payments for assets or services acquired; (v) payments under leases entered into
primarily as a method of raising finance or of financing the asset leased; and
(vi) guarantees, bonds, standby letters of credit or other assurances against
financial loss in respect of Indebtedness of any person falling within any of
(i) to (vi) above;

‘‘Insurances’’ means any and all contracts or policies of insurance, or renewals
thereof, required to be effected and maintained by the Lessee pursuant to the
provisions of clause 13 and all benefits thereof including claims of whatsoever
nature;

‘‘JAA’’ means the Joint Aviation Authorities, an associated body of the European
Civil Aviation regulatory authorities of a number of European states who have
agreed to co-operate in developing and implementing common regulatory
requirements, safety standards and procedures or EASA (gradually succeeding into
the functions of the Joint Aviation Authorities) or any other successor
organisation or agency;

‘‘Landing Gear Reserve’’ means USD *** per calendar month to cover landing gear
overhaul in accordance with Manufacturer’s Component Maintenance Manual, latest
revision for overhaul of the nose and main landing gears;

‘‘Lease’’ means this Aircraft Lease Agreement and any schedules, addenda and
documents executed in connection hereto and thereto;

‘‘Lease Period’’ means a period of 72 months commencing on the Delivery Date;

‘‘Lenders’’ mean the Banks, their successors and assigns and/or any person
granting a loan to the Lessor with respect to the Aircraft and/or any person
having been granted security over and against the Aircraft by way of a Mortgage
or otherwise;

‘‘Lessee Conditions Precedent Requirements’’ means the requirements detailed in
Part II to Annex D;

‘‘Lessor Conditions Precedent Requirements’’ means the requirements detailed in
Part I to Annex D;

‘‘Letter of Credit’’ means an on first demand letter of credit or on first
demand bank guarantee in the amount of USD *** and on such terms, and rendered
by such bank, as the Lessor shall reasonably approve, it being understood that
*** or *** is acceptable to the Lessor;

4


--------------------------------------------------------------------------------


Table of Contents

‘‘LIBOR’’ means, in relation to a particular period, the arithmetic mean
(rounded upwards, if necessary, to five decimal places) of the London interbank
offered rates for deposits of Dollars for a period equal to such period at or
about 11 a.m. on the Quotation Date for such period as displayed on Telerate
Screen page 3750 (or such other page as may replace such page on such service
for the purpose of displaying London interbank offered rates of leading banks
for deposits of Dollars or, if on such date the offered rates for the relevant
period of fewer than two leading banks (reasonably selected by the Lessor) are
so displayed;

‘‘Maintenance Performer’’ means the Lessee, the Permitted Sub-Lessee and such
other maintenance performer as is approved and internationally recognised by the
JAA to perform maintenance and/or modification services on commercial aircraft
and/or commercial aircraft engines, which maintenance performer shall have
recognised standing and experience and be suitable equipped to perform such
services to aircraft of the same or improved model as the Aircraft and be
reasonably acceptable to the Lessor;

‘‘Maintenance Programme’’ means the maintenance programme for the Aircraft as
approved by the Lessor and the Aviation Authority and complies with the standard
maintenance programme from time to time recommended by the respective
Manufacturer of the Airframe, Engines and Components; and which shall include an
anti-fungus/biological growth and contamination prevention control and treatment
programme of all fuel tanks in accordance with manufacturer’s approved
procedures and specifications; and which shall also include scheduled periodic
thorough cleaning of the Aircraft interior and exterior (all cleaning materials
to be used in accordance with the manufacturer’s recommendations, specification
and standard practices);

‘‘Manufacturer’’ means the manufacturer of the Airframe, Engines or any
Component, as applicable in the context used herein;

‘‘Minimum Airframe Requirements’’ means ***;

‘‘Minimum Component Requirements’’ means ***;

‘‘Minimum EGT Margin’’ means satisfactory exhaust gas temperature margin for
operation, including, without limitation, in accordance with the Engine
Manufacturer’s published guidelines and procedures;

‘‘Minimum Engine Requirements’’ means ***;

‘‘Minimum Landing Gear Requirements’’ means ***;

‘‘Mortgage’’ means any mortgage, charge, pledge, negative pledge or similar
security right over the Aircraft, granted from time to time by the Lessor to any
Bank and/or any third party;

‘‘Other Aircraft’’ means an ‘‘Aircraft’’ as such term shall be understood under
the Other Leases;

‘‘Other Leases’’ means any other aircraft lease agreement (including for the
sake of good order any subleases) made between the Lessor or any of its
affiliates as lessor and the Lessee or any of its affiliates as lessee;

‘‘Owner’’ means Maersk Aircraft A/S, Copenhagen Airport South, DK-2791 Dragoer,
Denmark;

‘‘Permitted Sub-Lessee’’ means any person sub-leasing the Aircraft under a
Sub-Lease Agreement to which the Lessor has consented in accordance with clause
10;

‘‘Permitted Liens’’ means each of:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  a lien for Taxes, except Taxes
imposed upon the income or property of the Lessee, not yet assessed or, if
assessed, not yet due and payable or, if due and payable, which are being
contested in good faith by appropriate proceedings and so long as any such
proceedings or the continued existence of such lien do not involve any
likelihood of the sale, forfeiture or loss of the Aircraft or any Engine or any
Component or any interest therein;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  a lien for the fees or charges of
any airport or air navigation authority not yet determined or, if determined,
not yet due and payable or, if due and payable, which are being contested in
good faith by appropriate proceedings and so long as any such proceedings or the
continued existence of such lien do not involve any likelihood of the sale,
forfeiture or loss of the Aircraft or any Engine or any Component or any
interest therein;

5


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] (c)  inchoate supplier’s, mechanic’s,
workman’s, repairer’s or other like liens arising in the ordinary course of
business in respect of amounts not yet due and payable or, if due and payable,
which are being contested in good faith by appropriate proceedings and so long
as any such proceedings or the continued existence of such lien do not involve
any likelihood of the sale, forfeiture or loss of the Aircraft or any Engine or
any Component or any interest therein,

provided that in each case (i) the amount for which such lien arises, does not
exceed USD 500,000 (or the equivalent in any other currency) and (ii) such lien
does not arise as a result of any default or omission on the part of the Lessee;
and

[spacer.gif] [spacer.gif] [spacer.gif] (d)  any encumbrance or security interest
created by or in relation to the Owner or the Lessor however and wherever
created or arising, including, but not limited to, any right of ownership,
security, mortgage, pledge, charge, encumbrance, lease, lien, statutory or other
right in rem, title retention, attachment, levy, claim or right of possession or
detention.

‘‘Place of Payment’’ means ***;

‘‘Quotation Date’’ means, in relation to any period for which LIBOR is to be
determined, the date on which quotations would customarily be provided by
leading banks in the London Interbank Market for deposits in Dollars for
delivery on the first day of any such period;

‘‘Ratio Adjustment Items’’ means the Airframe Reserve, the Engine Reserve and
the Landing Gear Reserve.

‘‘Redelivery Certificate’’ means a redelivery certificate to be executed as
provided in clause 16.5, substantially in the form set forth in Annex E;

‘‘Redelivery Check’’ means the C-Check;

‘‘Redelivery Condition Requirements’’ means the requirements set out in Annex F
and or subject to (as the case may be) Annex G;

‘‘Redelivery Date’’ means the date on which the Lessee redelivers the Aircraft
to the Lessor in accordance with clause 16;

‘‘Redelivery Location’’ means Copenhagen, Denmark;

‘‘Rent’’ means each amount payable by the Lessee to the Lessor pursuant to
clause 5.1.1 in respect of the use of the Aircraft hereunder;

‘‘Rent Amount’’ means the sum calculated in accordance with Annex K;

‘‘Replacement Engine’’ means an engine of the same manufacturer and same or
improved model and having equivalent or higher/better value, utility,
modification, status, time elapsed since hot section refurbishment, cold section
refurbishment, reduction gear overhaul, life limited part utility and remaining
equivalent or better warranty status as the Engine it replaces in accordance
with clause 8.5 and is otherwise of an equivalent or higher/better value and
utility, and suitable for installation and use on the Airframe without impairing
the values or utility of the Airframe and compatible with the remaining
installed Engine(s);

‘‘Required Liability Cover’’ means ***;

‘‘Requisition Proceeds’’ means any and all amounts payable in consequence of a
requisition for title or hire or use of the Aircraft;

‘‘Security Interest’’ means any mortgage, charge, pledge, lien, encumbrance,
assignment, hypothecation, right of detention, right of set-off or any other
agreement or arrangement having the effect of conferring security;

‘‘Scheduled Delivery Date’’ means          September 2005 or such date as may be
agreed by the parties;

‘‘Second Rent Payment Date’’ means the day falling on the numerically
corresponding day to the First Rent Payment Date of the next succeeding month
after the First Rent Payment Date or, if there is no such numerically
corresponding day, on the immediately preceding day;

6


--------------------------------------------------------------------------------


Table of Contents

‘‘Security Documents’’ means the Assignment of Insurances and the Letter of
Credit;

‘‘Specification’’ means the specification of the Aircraft as set forth in Annex
B;

‘‘State of Design Authority’’ means the FAA;

‘‘State of Incorporation’’ means Denmark;

‘‘State of Registration’’ means Denmark;

‘‘Sub-Lease Agreement’’ means such aircraft sub-lease agreement with a Permitted
Sub-Lessee as the Lessor shall approve in accordance with clause 10.2;

‘‘Subsidiary’’ means, in relation to any company or corporation,

[spacer.gif] [spacer.gif] [spacer.gif] (i)  a company or corporation which is
controlled, directly or indirectly, by the first mentioned company or
corporation;

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  more than half the issued share
capital of which is beneficially owned, directly or indirectly, by the first
mentioned company or corporation; or

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  which is a Subsidiary of another
Subsidiary of the first mentioned company or corporation;

‘‘STC’’ shall have the meaning ascribed to it in clause 8.5.6;

‘‘Taxes’’ mean any and all present and future taxes, duties, withholdings,
levies, assessments, imposts, fees and other governmental charges of all kinds
(including any Value Added Tax and any stamp, documentary, license, registration
or similar fee or tax), together with any penalties, fines, surcharges and
interest thereon and any additions thereto.

‘‘Tax Indemnities’’ mean the Lessor, the Owner and the Lenders;

‘‘Test Flight Procedure’’ means the Manufacturer’s test flight procedure for
aircraft of same make and model as the Aircraft;

‘‘Total Loss’’ means any of the following events:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  the actual or constructive,
compromised, arranged or agreed total loss of the Aircraft;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  the Aircraft being destroyed,
damaged beyond economic repair or permanently rendered unfit for normal use for
any reason whatsoever;

[spacer.gif] [spacer.gif] [spacer.gif] (c)  the Aircraft being requisitioned for
title, or title to the Aircraft being otherwise compulsorily acquired by the
government of the State of Registry or any other authority; or

[spacer.gif] [spacer.gif] [spacer.gif] (d)  the Aircraft being hijacked, stolen,
confiscated, detained or requisitioned for use or hire for (i) a period of more
than 60 days or (ii) if a shorter period, such number of days as ends on the
Redelivery Date.

‘‘Value Added Tax’’ means any value added or analogous tax or similar charge
imposed by any government.

[spacer.gif] [spacer.gif] 1.2  Construction

In the Lease;

[spacer.gif] [spacer.gif] 1.2.1  the words ‘‘hereof’’, ‘‘herein’’ and
‘‘hereunder’’ and other words of similar import refer to the Lease as a whole
and not to any particular part of the Lease;

[spacer.gif] [spacer.gif] 1.2.2  the headings of clauses are inserted for ease
of reference only and shall not in any way affect the interpretation of the
Lease;

[spacer.gif] [spacer.gif] 1.2.3  where the context so requires, in the Lease
words importing the singular only shall also include the plural and vice versa;

[spacer.gif] [spacer.gif] 1.2.4  reference herein to any document, instrument or
agreement means such document, instrument or agreement as originally implemented
or executed or as amended, modified or supplemented in accordance with its terms
from time to time;

7


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 1.2.5  unless otherwise specifically stated, reference
to any ‘‘clause’’ or ‘‘annex’’ is a reference to such clause of or annex to this
Aircraft Lease Agreement;

[spacer.gif] [spacer.gif] 1.2.6  reference to any person includes a reference to
their successors and assigns and their respective officers, servants, employees
and agents; and

[spacer.gif] [spacer.gif] 1.2.7  reference to a ‘‘certified copy’’ of any
document shall be to a photostatic copy certified by the party required to issue
or provide such document as being a true, complete and up to date copy of the
original document in question.

[spacer.gif] [spacer.gif] 2.  AGREEMENT TO LEASE

[spacer.gif] [spacer.gif] 2.1  Lease

For good and valuable consideration the Lessor shall lease to the Lessee and the
Lessee shall lease from the Lessor the Aircraft upon and subject to the terms
and conditions of the Lease for the Lease Period.

[spacer.gif] [spacer.gif] 2.2  Lessee waiver of rights

The Lessee hereby waives, to the extent permitted by applicable laws, any and
all rights which it may now have, or which at any time hereafter may be
conferred upon it, by statute or otherwise, to terminate, cancel, quit or
surrender the Lease except in accordance with the express terms hereof.

[spacer.gif] [spacer.gif] 2.3  Ownership

During the Lease Period, the Aircraft shall remain and be the property of the
Owner, and the Lessee shall have no rights or title therein, except the rights
specifically granted by the Lease.

[spacer.gif] [spacer.gif] 3.  DELIVERY

[spacer.gif] [spacer.gif] 3.1  Delivery location and condition

Delivery and acceptance of the Aircraft shall take place on the Scheduled
Delivery Date at the Delivery Location or at such other location as may be
agreed between the Lessor and the Lessee whereupon the Aircraft shall become
subject to and governed by the Lease and the Lease Period shall commence.

The Aircraft shall, on the Delivery Date be configured and equipped in
accordance with the Specification.

[spacer.gif] [spacer.gif] 3.2  Predelivery procedure and delivery

[spacer.gif] [spacer.gif] [spacer.gif] Prior to  the Scheduled Delivery Date,
the Lessee shall be entitled to;

[spacer.gif] [spacer.gif] [spacer.gif] (1)  inspect the structure, Engines,
Components, equipment and accessories of the Aircraft;

[spacer.gif] [spacer.gif] [spacer.gif] (2)  inspect the Engines, including (i) a
complete video borescope inspection of (x) the low pressure and high pressure
compressors and (y) turbine area, including combusters and (ii) engine condition
runs including full take-off power engine run-up undertaken in accordance with
the performance test in the Manufacturer’s maintenance manual (with the Engines
not exceeding corrected limits for all parameters using temperature corrected
charts and power assurance runs);

[spacer.gif] [spacer.gif] [spacer.gif] (3)  effect a complete video boroscope
inspection of the APU; and

[spacer.gif] [spacer.gif] [spacer.gif] (4)  inspect the Aircraft Documents and
all records relating to the Aircraft.

Subject to the inspection referred to in this clause 3.2 not revealing defects
outside the Manufacturer’s limits or subject to any such defects being corrected
by the Lessor at its own expense, the Lessor shall tender the Aircraft for
delivery to the Lessee on the Scheduled Delivery Date and the Lessee shall
thereupon accept delivery of the Aircraft and deliver to the

8


--------------------------------------------------------------------------------


Table of Contents

Lessor the duly executed Acceptance Certificate which shall evidence acceptance
of the Aircraft by the Lessee for all purposes of the Lease. Delivery by the
Lessee to the Lessor of the Acceptance Certificate shall constitute conclusive
evidence as between the Lessor and the Lessee that on the Delivery Date the
Lessee examined the Aircraft in accordance with the above clause 3.2 (1)-(4) and
that the Aircraft was airworthy and in good working order and repair, without
defect (whether or not discoverable as at the Delivery Date) save for any defect
listed on the Acceptance Certificate and in all respects satisfactory to the
Lessee. The Lessor and the Lessee may decide to postpone the performance of the
inspection referred to in this clause 3.2 (2) and (3), in which case the
Lessee’s acceptance of the Aircraft shall be subject to the performance of such
inspection within such time period as shall be agreed between the Lessor and the
Lessee, it being understood that any defects outside the Manufacturer’s limits
attributable to events following the Delivery Date shall be for the Lessee’s
account.

If the inspection referred to in clause 3.2 reveals damage on the Aircraft which
is due to improper maintenance, misuse or mishandling by the Lessor, the Lessor
shall (i) rectify such damage prior to the Delivery Date or, if acceptable to
the Lessee, at such time following the Delivery Date which shall be agreed
between the Lessor and the Lessee or (ii) compensate the Lessee for the direct
costs involved in rectifying such damage.

[spacer.gif] [spacer.gif] 3.3  Waiver

SUBJECT TO CLAUSE 3.2, THE LESSEE

[spacer.gif] [spacer.gif] [spacer.gif] (I)  ACKNOWLEDGES AND AGREES THAT THE
LESSOR HAS NOT MADE NOR SHALL BE DEEMED TO HAVE MADE, ANY TERM, CONDITION,
REPRESENTATION, WARRANTY OR COVENANT EXPRESSED OR IMPLIED (WHETHER STATUTORY OR
OTHERWISE), AS TO THE AIRWORTHINESS, QUALITY, DURABILITY, CONDITION, DESIGN,
OPERATION, DESCRIPTION, MERCHANTABILITY, FITNESS FOR USE OR PURPOSE OR
SUITABILITY OF THE AIRCRAFT, AS TO THE ABSENCE OF LATENT OR OTHER DEFECTS
(INCLUDING INHERENT DEFECTS), WHETHER OR NOT DISCOVERABLE, AS TO THE ABSENCE OF
ANY INFRINGEMENT OF ANY PATENT, TRADEMARK OR COPYRIGHT, OR AS TO ANY
REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE
AIRCRAFT, ALL OF WHICH ARE HEREBY EXCLUDED AND THAT THE LESSEE IS LEASING THE
AIRCRAFT ‘‘AS IS, WHERE IS AND WITH ALL FAULTS’’, AND

[spacer.gif] [spacer.gif] [spacer.gif] (II)  HEREBY WAIVES AS BETWEEN ITSELF,
THE OWNER AND THE LESSOR ALL ITS RIGHTS, EXPRESS OR IMPLIED (WHETHER STATUTORY
OR OTHERWISE) AGAINST THE OWNER, THE LESSOR OR THE AIRCRAFT RELATING TO THE
CAPACITY, AGE, QUALITY, DESCRIPTION, STATE, CONDITION, DESIGN, CONSTRUCTION,
USE, OPERATION OR PERFORMANCE OF THE AIRCRAFT AND THE LEASING THEREOF BY THE
LESSOR TO THE LESSEE, OR TO THE MERCHANTABILITY OR SUITABILITY OF THE AIRCRAFT
OR ITS FITNESS FOR ANY PARTICULAR PURPOSE OR AS TO ITS AIRWORTHINESS.

IN PARTICULAR AND WITHOUT PREJUDICE TO THE GENERALITY OF THE FOREGOING, SAVE AS
EXPRESSLY PROVIDED IN THE LEASE, THE OWNER AND THE LESSOR SHALL BE UNDER NO
LIABILITY TO THE LESSEE WHATSOEVER AND HOWSOEVER ARISING, AND FROM WHATEVER
CAUSE, AND WHETHER IN CONTRACT OR IN TORT OR BOTH IN RESPECT OF ANY LOSS
(CONSEQUENTIAL OR OTHERWISE), LIABILITY, DAMAGE OR DELAY OF, OR TO, OR IN
CONNECTION WITH, THE AIRCRAFT, ANY PERSON OR PROPERTY WHATSOEVER, WHETHER ON
BOARD THE AIRCRAFT OR ELSEWHERE.

9


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 3.4  Force majeure affecting delivery

If the Lessor is, for reasons of force majeure (being acts outside the
reasonable control of the Lessor (such as, but not limited to, acts of God,
fire, strikes, labour disputes, slow down or interruption of work, adverse
weather conditions or any other causes beyond the control of the Lessor)),
unable to tender the Aircraft for delivery on the Scheduled Delivery Date, the
Lessor shall specify another date falling as soon as possible, but no later than
thirty (30) Business Days after the Scheduled Delivery Date (or such later date
as shall be mutually acceptable to the Lessor and Lessee) as the date on which
it shall tender delivery of the Aircraft to the Lessee, subject to the
satisfaction by the Lessee of all of the Lessor Conditions Precedent
Requirements on the date so specified by the Lessor. The Lease Period and the
Lessee’s obligation to pay Rent, Additional Rent and all other amounts payable
hereunder shall commence with effect from the (actual) Delivery Date.
Notwithstanding that delivery of the Aircraft is delayed in the circumstances
contemplated by this clause 3.4, the Lessor shall have no liability for any
losses, damages, costs or expenses sustained or incurred by the Lessee by reason
of such delay.

If the actual Delivery Date has not occurred on or before thirty (30) Business
Days after the Scheduled Delivery Date (or such later date as shall be mutually
acceptable to the Lessor and Lessee) as a direct or indirect consequence of an
event referred to in this clause 3.4, then each of the Lessor and the Lessee
shall have the unilateral right to cancel and terminate the Lease in which case
the Lease shall terminate upon terminating party's notice hereof to the other
party. In the event that the Lease is so terminated, the Lessor shall be under
no further liability to the Lessee including, without limitation, any
consequential loss or damage or cost. The Lessor shall, however, forthwith
return any amount received from the Lessee hereunder.

[spacer.gif] [spacer.gif] 3.5  Total loss prior to delivery

In the event of a Total Loss in relation to the Airframe on or prior to the
Delivery Date, the Lease shall automatically be cancelled on the date of such
Total Loss or the date on which Lessor’s insurers shall declare total loss of
the Aircraft, and neither party shall be under any further obligations or
liability to the other with respect to the Aircraft and the Lessor shall
forthwith return any amount received from the Lessee hereunder.

[spacer.gif] [spacer.gif] 4.  CONDITIONS PRECEDENT

[spacer.gif] [spacer.gif] 4.1  Conditions precedent requirements, Lessor
requirements

The Lessor’s obligation to deliver the Aircraft on the Scheduled Delivery Date
to the Lessee shall be subject to Lessee’s fulfilment to the Lessor’s
satisfaction of the Lessor Conditions Precedent Requirements.

[spacer.gif] [spacer.gif] 4.2  Sole benefit of lessor

The Lessor Conditions Precedent Requirements are for the sole benefit of the
Lessor and may be waived or deferred in whole or in part and with or without
conditions by the Lessor.

[spacer.gif] [spacer.gif] 4.3  Non-fulfilment

If the Lessor Conditions Precedent Requirements have not been duly and timely
fulfilled by the Lessee, or waived by the Lessor, in accordance with this clause
4 the Lessor shall be entitled to treat such non-fulfilment as an Event of
Default.

[spacer.gif] [spacer.gif] 4.4  Conditions precedent requirements, Lessee
requirements

The Lessee’s obligation to take delivery the Aircraft on the Scheduled Delivery
Date shall be subject to Lessor’s fulfilment to the Lessee’s satisfaction of the
Lessee Conditions Precedent Requirements.

[spacer.gif] [spacer.gif] 4.5  Sole benefit of Lessee

The Lessee Conditions Precedent Requirements are for the sole benefit of the
Lessee and may be waived or deferred in whole or in part and with or without
conditions by the Lessee.

10


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 4.6  Non-fulfilment

If the Lessee Conditions Precedent Requirements have not been duly and timely
fulfilled by the Lessor, or waived by the Lessee, in accordance with this clause
4 the Lessee shall be entitled to treat such non-fulfilment as a material
default by the Lessor.

[spacer.gif] [spacer.gif] 5  RENTS, COSTS AND TAXES

[spacer.gif] [spacer.gif] 5.1  Rent, Additional Rent and Deposit

The Lessee shall make the following payments to the Lessor:

[spacer.gif] [spacer.gif] 5.1.1  An instalment (the ‘‘Rent’’) equal to the Rent
Amount for each month (or part thereof) of the Lease Period. The Rent shall be
calculated for periods of 6 months (or, with respect to the last Rent Amount
calculation hereunder, such shorter period as may apply), reflecting LIBOR for
such period, and be payable monthly in advance in accordance with clause 6.1.1.

[spacer.gif] [spacer.gif] 5.1.2  Additional Rent per Flight Hour or Flight Cycle
(as the case may be) accrued by the Aircraft during the Lease Period. The
Additional Rent shall be payable monthly in arrear, relate to the preceding
month (or part thereof) of the Lease Period, and be calculated and payable in
accordance with clause 6.1.2.

[spacer.gif] [spacer.gif] 5.1.3  The Deposit (if applicable). The Deposit shall
be payable in accordance with clause 6.1.3.

[spacer.gif] [spacer.gif] 5.2  No set-off

The Lessee’s obligation to pay Rent and Additional Rent and to make other
payments in accordance with the Lease shall be absolute and unconditional
irrespective of any contingency whatsoever including (but not limited to) (i)
any right of set-off, counterclaim, recoupment, defence or other right which
either party hereto may have against the other, (ii) any unavailability of the
Aircraft for any reason of airworthiness, merchantability, fitness for any
purpose, condition, design, or operation of any kind or nature of the Aircraft,
or the ineligibility of the Aircraft for any particular use or trade, or for
registration or documentation under the laws of any relevant jurisdiction, or
the Total Loss of, or any damage to the Aircraft, (iii) any failure or delay on
the part of the Lessee in performing or complying with any of the terms or
undertakings under the Lease, (iv) any insolvency, bankruptcy, reorganisation,
arrangement, readjustment of debt, dissolution, liquidation or similar
proceedings by or against the Lessor or the Lessee, (v) any invalidity or
unenforceability or lack of due authorisation of, or other defect in the Lease
and (vi) any other circumstances which, but for this provision, would or might
have the effect of terminating or in any way affecting any obligation of the
Lessee hereunder.

[spacer.gif] [spacer.gif] 5.3  No Rent reduction

The Lessee shall not be entitled to any remission or reduction of Rent in
respect of any period during which the Aircraft is wholly or partially
unserviceable for any reason provided always that, after the occurrence of a
Total Loss, the Lessee shall pay Rent only up to the date of receipt by the
Lessor of the full amount payable by the Lessee pursuant to clause 15.1.

[spacer.gif] [spacer.gif] 6  PAYMENTS

[spacer.gif] [spacer.gif] 6.1  Rent, Additional Rent and Deposit

Payments as set out in clause 5.1 shall be made in accordance with this clause
6.1:

[spacer.gif] [spacer.gif] 6.1.1  The Rent for the period from the First Rent
Payment Date to the Second Rent Payment Date shall be payable on the First Rent
Payment Date. The next Rent payment shall be made on the Second Rent Payment
Date and each succeeding Rent shall be paid on the numerically corresponding day
to the Second Rent Payment Date of each succeeding month during the Lease Period
or, if there is no such numerically corresponding day, on the immediately
preceding Business Day. If any day on which Rent falls due is not a Business
Day, the relevant Rent shall be paid on the immediately preceding Business Day.

11


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 6.1.2  The Additional Rent shall be calculated at the
end of each calendar month or, with respect to the last Additional Rent payable
under the Lease, at the end of the Lease Period, and be based on the Flight
Hours and Flight Cycles (as the case may be) accrued by the Aircraft during the
preceding calendar month (or part thereof). The Additional Rent shall be paid no
later than ten (10) days following the end of that calendar month.

[spacer.gif] [spacer.gif] 6.1.3  If applicable, the Deposit shall be payable on
the Deposit Payment Date.

[spacer.gif] [spacer.gif] 6.2  Deposit and Letter of Credit

[spacer.gif] [spacer.gif] 6.2.1  If applicable, the Deposit shall be retained by
the Lessor and be applied and/or repaid to the Lessee in accordance with this
clause 6.2.1. The Lessor may, but shall not be obliged to, at any time up to and
including the later of sixty (60) days following termination of the Lease and
(ii) sixty (60) days following redelivery of the Aircraft, apply the Deposit in
whole or in part to make good any amount outstanding to the Lessor hereunder or
under the Other Leases. Within sixty (60) days following (i) termination of the
Lease Period and redelivery of the Aircraft to the Lessor in accordance with and
in the condition required by the Lease or (ii) payment to the Lessor of the
Agreed Aircraft Value following a Total Loss after the Delivery Date, provided
in each case that the Lessor is satisfied that the Lessee has irrevocably paid
to the Lessor all amounts which may then be outstanding or become payable under
this Lease or which may then be outstanding under the Other Leases and has
discharged any such liability that may result in a lien over the Aircraft or the
Other Aircraft, the Lessor shall return to the Lessee the Deposit.

[spacer.gif] [spacer.gif] 6.2.2  If applicable, the Letter of Credit shall be
retained by the Lessor and be applied and/or returned to the Lessee in
accordance with this clause. The Lessor may, but shall not be obliged to, at any
time up to and including the later of (i) sixty (60) days following termination
of the Lease and (ii) sixty (60) days following redelivery of the Aircraft draw
on the Letter of Credit in whole or in part to make good any amount outstanding
hereunder or under the Other Leases. Within sixty (60) days following (i)
termination of the Lease Period and redelivery of the Aircraft to the Lessor in
accordance with and in the condition required by the Lease or (ii) payment to
the Lessor of the Agreed Aircraft Value following a Total Loss after the
Delivery Date, provided in each case that the Lessor is satisfied that the
Lessee has irrevocably paid to the Lessor all amounts which may then be
outstanding or become payable under this Lease or which may then be outstanding
under the Other Leases and has discharged any such liability that may result in
a lien over the Aircraft or the Other Aircraft, the Lessor shall return to the
Lessee the Letter of Credit.

[spacer.gif] [spacer.gif] 6.3  Lessor payment details

All payments of Rent, Additional Rent and other amounts to be paid by the Lessee
hereunder shall be made on the due dates for payment in Dollars in immediately
available funds to the Place of Payment or to such other bank or account in such
jurisdiction as the Lessor may from time to time specify to the Lessee.

[spacer.gif] [spacer.gif] 6.4  Default interest

If any payment of Rent, Additional Rent or any other amounts payable by the
Lessee hereunder is not made when due, the Lessee shall, on demand by the
Lessor, pay to the Lessor interest on such overdue amount from the due date
until the date of the Lessor’s actual receipt of such payment at the Default
Interest Rate.

[spacer.gif] [spacer.gif] 6.5  Net lease

[spacer.gif] [spacer.gif] 6.5.1  All payments to be made by the Lessee hereunder
shall be made in full, free and clear of and without deduction or withholding
for or on account of any Taxes.

[spacer.gif] [spacer.gif] 6.5.2  If at any time the Lessee is required by law
and/or regulation to make any deduction or withholding from any amount payable
by the Lessee hereunder (or if there is any change in the rates at which or the
manner in which any such deduction or withholding is calculated), the

12


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif]   Lessee shall promptly notify the Lessor of such
requirement or change and shall deliver to the Lessor as soon as practicable
after the Lessee has made any payment from which it is required by law to make
any deduction or withholding, a certified copy of the receipt issued by the
authority (if any) to which the amount deducted or withheld was remitted.

[spacer.gif] [spacer.gif] 6.5.3  If (i) the Lessee is required by law and/or
regulation to make any deduction or withholding from any amount payable by the
Lessee to the Lessor hereunder, or (ii) the Lessor is required by law and/or
regulation to make any payment, on account of Taxes or otherwise, on or in
relation to any amount received or receivable by it hereunder (other than Taxes
on the overall net income or capital gains of the Lessor imposed by Danish
authorities), then the sum payable by the Lessee in respect of which such
deduction, withholding or payment is required to be made shall be increased to
the extent necessary to ensure that, after the making of such deduction,
withholding or payment, the Lessor receives and retains (free from any liability
in respect of any such deduction, withholding or payment) a net sum equal to the
sum which it would have received and so retained, had no such deduction,
withholding or payment been made. Upon (or as soon as possible in accordance
with the legislation relating to Taxes applicable to the Lessor) the Lessor’s
receipt from the Lessee of such net sum equal to the sum which it would have
received and retained had no deduction, withholding or payment been made, the
Lessor shall, if available to the Lessor in accordance with the legislation
relating to Taxes applicable to it, apply for a tax credit or equivalent tax
benefit resulting from the deduction, withholding or payment in question and the
net tax credit or equivalent net tax benefit shall be extended to the Lessee,
PROVIDED that the amount of such tax credit to the Lessee shall be limited to a
maximum amount equal to the amount that has been paid by the Lessee to the
Lessor under this clause 6.5.3 and further PROVIDED that under no circumstances
shall the Lessor be obliged to reveal any of its tax affairs to the Lessee.

[spacer.gif] [spacer.gif] 6.6  VAT

There shall be added to any sums payable by the Lessee to the Lessor hereunder
such amounts (if any) of Value Added Tax as may from time to time be properly
chargeable thereon.

[spacer.gif] [spacer.gif] 6.7  Payment in other currency

If, under any applicable law, whether as a result of judgement against the
Lessee or the liquidation of the Lessee or for any other reason, any payment
under or in connection with the Lease is made or is recovered in a currency
other than the currency in which it is payable pursuant to the Lease (the
‘‘Currency of Obligation’’) then, to the extent that the payment (when converted
into the Currency of Obligation at the rate of exchange prevailing on the date
of payment or, in the case of a liquidation, the latest date for the
determination of liabilities permitted by the applicable law) falls short of the
amount due under the Lease, the Lessee shall, as a separate and independent
obligation, fully indemnify the Lessor against the amount of the shortfall. For
the purposes of this clause, ‘‘rate of exchange’’ means the rate at which the
Lessor is able on the relevant date to purchase the Currency of Obligation in
London with that other currency.

[spacer.gif] [spacer.gif] 6.8  IATA clearance

If the Lessee is or becomes a member of IATA with the option of clearing and
having outstanding amounts against it cleared through the IATA Clearing House,
it hereby consents and agrees to and undertakes with the Lessor to accept the
Lessor clearing any amount outstanding under the Lease through the IATA Clearing
House. The original invoice or a copy of the invoice issued by the Lessor to the
Lessee and relating to outstanding amount shall, as against the IATA Clearing
House, constitute conclusive evidence that such amount is outstanding and
subject to clearance through the IATA Clearing House.

[spacer.gif] [spacer.gif] 6.9  Tax indemnification

The Lessee shall pay and indemnify and hold harmless the Tax Indemnitees against
all Taxes (other than Taxes on the overall net income, or Taxes relating to
capital gains, of a Tax

13


--------------------------------------------------------------------------------


Table of Contents

Indemnitee, in each case as imposed by the Tax authorities in the state of
incorporation of the relevant Tax Indemnitee) as a result of (a) the leasing of
the Aircraft to the Lessee, (b) the sub-leasing of the Aircraft to the Permitted
Sub-Lessee, (c) the payment and receipt of Rent, Additional Rent and/or any
other payment required to be made by the Lessee under the Lease, (d) the payment
or advance of any amount under the Security Documents or (e) the ownership,
import, export, use, control, possession, maintenance, storage, replacement,
refurbishment, insurance, service, overhaul, repair, testing, registration,
delivery or redelivery of the Aircraft.

[spacer.gif] [spacer.gif] 7  ADJUSTMENT OF ADDITIONAL RENT

[spacer.gif] [spacer.gif] 7.1  Adjustment provisions

***

[spacer.gif] [spacer.gif] 7.2  Engine Reserve allocation adjustment

***

[spacer.gif] [spacer.gif] 7.3  Low Utilisation

***

[spacer.gif] [spacer.gif] 8  LESSEE COVENANTS

[spacer.gif] [spacer.gif] 8.1  Licenses and certificates

The Lessee shall:

[spacer.gif] [spacer.gif] 8.1.1  at all times during the Lease Period ensure
that it or the Permitted Sub-Lessee (as applicable) is the holder of a valid air
operator’s certificate issued by the Aviation Authority and all other licenses
and certificates as shall be required under applicable law and/or by the
Aviation Authority and/or the applicable authorities in the State of
Registration and the State of Incorporation to permit the Lessee or Permitted
Sub-Lessee (as the case may be) to operate the Aircraft under this Lease or
under the Sub-Lease Agreement (as the case may be); and

[spacer.gif] [spacer.gif] 8.1.2  at all times during the Lease Period ensure
that the crew operating the Aircraft is licensed by the Aviation Authority
and/or validated by the Aviation Authority; and

[spacer.gif] [spacer.gif] 8.1.3  at all times during the Lease Period ensure
that the Maintenance Performer has all necessary licenses, authorisations and
permits to perform the maintenance of the Aircraft; and

[spacer.gif] [spacer.gif] 8.1.4  throughout the Lease Period not do or omit to
do or permit to be omitted or done any act (i) which would breach any applicable
law or any such certificates or licenses as are specified in clauses 8.1.1,
8.1.2 and 8.1.3 or (ii) whereby any such certificates or licenses would or would
be likely to cease to be in force, be revoked, withdrawn or suspended, or
adversely amended or affected, and shall from time to time on request produce
certified copies of such certificates or licenses to the Lessor.

[spacer.gif] [spacer.gif] 8.2  Consents, approvals and filings

In addition to clause 8.1, the Lessee shall ensure that, at all times during the
Lease Period it has obtained and/or completed and that the Permitted Sub-Lessee
has obtained and/or completed any and all consents, approvals, orders,
authorisations, registrations or filings required to authorise, or required in
connection with, the execution, legality, validity, enforceability or
admissibility in evidence of the Lease, the Sub-Lease Agreement, the Security
Documents and any related agreement, document or instrument or the performance
by the Lessee and the Permitted Sub-Lessee of any of their respective
obligations hereunder and thereunder.

[spacer.gif] [spacer.gif] 8.3  Base

The Aircraft shall during the Lease Period be based at the Base.

14


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 8.4  Maintenance

The Lessee shall provide for the Aircraft being maintained, overhauled, modified
and repaired and the Lessee shall provide for;

[spacer.gif] [spacer.gif] 8.4.1  the Aircraft being kept in as good operating
condition and repair as the condition of the Aircraft as at the Delivery Date
subject to fair wear and tear;

[spacer.gif] [spacer.gif] 8.4.2  the maintenance of a current certificate of
airworthiness (issued by the Aviation Authority in the appropriate public
transport category) for the Aircraft;

[spacer.gif] [spacer.gif] 8.4.3  the compliance on a terminating basis (where
terminating action exists) with all applicable regulations including the
standard stipulated by JAR-OPS 1 and the requirements of all Airworthiness
Directives, all mandatory inspections and modification requirements and, if
applicable to the Lessee’s operation of the Aircraft, all alert service
bulletins, inspection service bulletins or similar requirements applicable to
the Aircraft or any Component and to be carried out before the Redelivery Date
and within the AD Compliance Period after the Redelivery Date;

[spacer.gif] [spacer.gif] 8.4.4  the performance of engine trend monitoring in
accordance with a system satisfactory to the Lessor and forward results to
Lessor on request;

[spacer.gif] [spacer.gif] 8.4.5  the prompt replacement of any Engine or
Component (being an Engine or Component which is time-expired, lost, destroyed
or damaged and which cannot be repaired in situ) with a replacement engine or
component, complying with the provisions of clause 8.5.2 or 8.5.3;

[spacer.gif] [spacer.gif] 8.4.6  the accomplishment of permanent repairs and/or
replacement of cosmetic and appearance defects, including hail damage which are
not within the Manufacturer’s limitations;

[spacer.gif] [spacer.gif] 8.4.7  all inspections, services, repairs, overhauls,
tests and modifications to be made or carried out on or to the Aircraft and each
part thereof are made or carried out by the Maintenance Performer;

[spacer.gif] [spacer.gif] 8.4.8  requiring all applicable service bulletin kits
which are offered ‘‘no charge’’ by any Manufacturer or vendor, prior to the
expiration of the ‘‘no charge’’ warranty period and in failing to do so, pay to
the Lessor the costs to the Lessor of acquiring such service bulletin kits;

[spacer.gif] [spacer.gif] 8.5  Removal, interchange and modifications

[spacer.gif] [spacer.gif] 8.5.1  General:    The Lessee or Sub-Lessee may
replace Engines or Components in accordance with clause 8.5.2 and 8.5.3 and may
install any Engine or Component on another aircraft that the Lessee or the
Permitted Sub-Lessee owns or leases in accordance with clause 8.5.4. The Lessee
shall ensure that any Engine or Component not installed on the Aircraft (or an
aircraft permitted by clause 8.5.4) is properly and safely stored and insured
and kept free of Security Interests save for Permitted Liens.

[spacer.gif] [spacer.gif] 8.5.2  Permanent Replacement:    If the Lessee or
Permitted Sub-Lessee permanently replaces an Engine or Component:

[spacer.gif] [spacer.gif] 8.5.2.1  In the case of an Engine, the replacement
engine must be of a Replacement Engine.

[spacer.gif] [spacer.gif] 8.5.2.2  in the case of a Component, the replacement
component must be in good operating condition, have as much useful life
available until the next scheduled maintenance procedure, be of the same or a
more advanced make and model and of the same interchangeable modification status
as the Component it is replacing;

[spacer.gif] [spacer.gif] 8.5.2.3  the Replacement Engine or replacement
component must have become and remain, until replaced in accordance with this
clause, the property of the Owner free from Security Interests (other than
Permitted Liens);

[spacer.gif] [spacer.gif] 8.5.2.4  the Lessee must have full details of the
source and maintenance records of the Replacement Engine or replacement
component and in the case of serialised rotable parts, also have a complete
service history: and

15


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 8.5.2.5  if so requested by the Lessor, the Lessee
shall provide a properly executed bill of sale or similar instrument to evidence
the vesting in the Owner of title to any such Replacement Engine or replacement
component permanently replacing an Engine or Component, free and clear of any
Security Interests (other than Permitted Liens); it being acknowledged that the
Lessor shall not generally and without good reason request a bill of sale where
the value of the relevant Replacement Engine or replacement component is less
than USD 20,000.

[spacer.gif] [spacer.gif] 8.5.3  Temporary Replacement:    The Lessee or
Permitted Sub-Lessee may install any engine or component on the Aircraft as a
temporary replacement if:

[spacer.gif] [spacer.gif] 8.5.3.1  no Event of Default has occurred and is
continuing;

[spacer.gif] [spacer.gif] 8.5.3.2  as soon as reasonably practicable after an
engine or component is installed on the Aircraft, but before the Redelivery
Date, the Lessee or Permitted Sub-Lessee removes that engine or component and
replaces it with the original Engine or Component (or, in the case of a
Component, by a part which is allowed by clause 8.5.2); and

[spacer.gif] [spacer.gif] 8.5.3.3  the Insurances for the Aircraft are not
affected.

[spacer.gif] [spacer.gif] 8.5.4  Other aircraft:    An Engine or Component may
be installed on an aircraft which Lessee or a Permitted Sub-Lessee owns or
leases if:

[spacer.gif] [spacer.gif] 8.5.4.1  no Event of Default has occurred and is
continuing;

[spacer.gif] [spacer.gif] 8.5.4.2  the Lessee or the Permitted Sub-Lessee has
operational control over the aircraft;

[spacer.gif] [spacer.gif] 8.5.4.3  the Owner keeps the ownership of the Engine
or Component concerned until replaced in accordance with this clause;

[spacer.gif] [spacer.gif] 8.5.4.4  the Engine or Component does not become
subject to a Security Interest (other than a Permitted Lien); and

[spacer.gif] [spacer.gif] 8.5.4.5  the Engine or Component is removed from the
aircraft as soon as practicable but not later than the Redelivery Date.

[spacer.gif] [spacer.gif] 8.5.5  Title to Removed Engines or Components:    Any
Engine or Component at any time removed from the Aircraft shall remain the
property of the Owner unless and until a replacement has been effected in
accordance with clause 8.5.2 and unless and until title in that replacement has
passed to the Owner subject to the Lease, free of all Security Interests (except
for Permitted Liens), whereupon title to the replaced Engine or Component shall,
provided no Event of Default has occurred and is continuing, pass to the Lessee.

The Lessee or Permitted Sub-Lessee may remove any item from the Aircraft without
replacing it if such item (i) has been installed by Lessee or Permitted
Sub-Lessee on the Aircraft on or after the Delivery Date as an addition to and
not in replacement of any item previously installed on or attached to the
Aircraft, (ii) is not required to be installed on or attached to the Aircraft by
the terms hereof and (iii) can be removed from the Aircraft without impairing
the airworthiness of the Aircraft or diminishing the value of the Aircraft below
the value which the Aircraft would have had such additional item not been
installed thereon or attached thereto and upon such removal such item shall
become free of all rights of the Lessor and title therein shall vest in the
Lessee or the Permitted Sub-Lessee (as the case may be) free from any lien,
charge or encumbrance of the Lessor

Where an engine or component of a third party owner is installed on the
Airframe, the Lessor agrees not to claim title in priority to the third party
owner by virtue of that installation PROVIDED that the Lessor has been duly
notified in writing of the said installation and the identity of the third party
owner prior to that installation (the reference to third party owner in this
sub-clause includes a reference to a third party holding a Security Interest in
the relevant engine or part provided such Security Interest has been registered
as required or permitted by applicable law).

16


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 8.5.6  Modifications: Lessee or Permitted Sub-Lessee
shall not make any major modification or addition to the Aircraft, except for
such which:

[spacer.gif] [spacer.gif] [spacer.gif] a.  is expressly permitted or required by
the Lease; or

[spacer.gif] [spacer.gif] [spacer.gif] b.  has the prior written approval of
Lessor (not to be unreasonably withheld) and does not diminish the condition or
value of the Aircraft.

All modifications and alterations incorporated throughout the Lease Period which
deviate from the Aircraft's certified specifications, type, design or
configuration to be completed in accordance with the Manufacturer’s
recommendations and instructions, must be approved by the Aviation Authority,
and where they deviate from the certified configuration of the Aircraft, shall
be covered by a Supplemental Type Certificate (‘‘STC’’) issued by the Aviation
Authority or the State of Design Authority.

[spacer.gif] [spacer.gif] 8.5.7  So long as no Event of Default has occurred and
is continuing and subject to clause 16.7, the Lessee or Permitted Sub-Lessee may
remove any modification or addition to the Aircraft provided that this does not
diminish the value or condition of the Aircraft. Furthermore, the Lessor may
require the Lessee to remove such modification on the Redelivery Date to restore
the Aircraft to its condition prior to that modification or addition.

[spacer.gif] [spacer.gif] 8.6  Aircraft documents

Lessee shall keep the Aircraft Documents and Records:

[spacer.gif] [spacer.gif] 8.6.1  in the English language;

[spacer.gif] [spacer.gif] 8.6.2  according to best airline practice; and

[spacer.gif] [spacer.gif] 8.6.3  so they meet the requirements of JAR-OPS
Subpart M and the Maintenance Programme.

[spacer.gif] [spacer.gif] 8.7  Negative covenants

The Lessee shall not and undertakes with the Lessor that the Permitted
Sub-Lessee shall not;

[spacer.gif] [spacer.gif] 8.7.1  operate or permit the Aircraft to be operated
in, to or from the United States of America or outside the areas permitted by
the Insurances or in any manner which is contrary to the requirements of the
Insurances;

[spacer.gif] [spacer.gif] 8.7.2  cause or permit to be done with, to, about or
in connection with the Aircraft anything in breach of any applicable law, any
applicable requirement of a government agency, any airworthiness certificate,
any mandatory requirement of a Manufacturer, any provision of any applicable
international convention or any provision of any rule or regulation issued under
any such international convention applicable thereto; or

[spacer.gif] [spacer.gif] 8.7.3  hold out or represent or allow to be held out
and represented that any member of the crew of the Aircraft is in the employment
of the Lessor or the Owner or that the Lessor or the Owner is carrying persons
or goods in the Aircraft or are in any way connected or associated with any
operation of the Aircraft;

[spacer.gif] [spacer.gif] 8.7.4  use the Aircraft for the carriage of:

[spacer.gif] [spacer.gif] 8.7.4.1  whole animals living or dead except in the
cargo compartments according to IATA regulations and except for domestic pet
animals carried in a suitable container to prevent the escape of any liquid and
to ensure the welfare of the animal;

[spacer.gif] [spacer.gif] 8.7.4.2  acids, toxic chemicals, other corrosive
materials, explosives, nuclear fuels, nuclear wastes, or any nuclear assemblies
or components, except as permitted for passenger aircraft under the ‘‘Dangerous
Goods Regulations’’ schedule issued by IATA from time to time and provided that
all the requirements for packing or otherwise contained therein are fulfilled;

[spacer.gif] [spacer.gif] 8.7.4.3  any other goods, materials or items of cargo
which could reasonably be expected to cause damage to the Aircraft and which
would not be adequately covered by the Insurances; or

[spacer.gif] [spacer.gif] 8.7.4.4  any illegal item or substance;

17


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 8.7.5  utilise the Aircraft for purposes of training,
qualifying or reconfirming the status of cockpit personnel if such purposes
are disproportionate to the use for such purpose of other aircraft operated by
the Lessee or the Permitted Sub-Lessee (as the case may be);

[spacer.gif] [spacer.gif] 8.7.6  attempt or hold itself out as having any power
to sell, lease (but for the sub-lease under the Sub-Lease Agreement), charge or
otherwise encumber or dispose of the Aircraft or the whole or any part of the
Insurances, nor create, incur or suffer to exist any lien, charge or encumbrance
over the Aircraft (other than the Mortgage or any Permitted Liens) or over the
whole or any part of the Insurances or any interest of the Lessor therein;

[spacer.gif] [spacer.gif] 8.7.7  do or cause or permit to be done any act (not
being an act attributable to the Lessor, directly or indirectly) which could
reasonably be expected to result in the Aircraft being arrested, confiscated,
seized, taken in execution, impounded, forfeited, detained in exercise or
purported exercise of any possessory lien or other claim or otherwise taken from
the possession of the Lessee and if any such arrest, confiscation, seizure,
taking, impounding, forfeiture or detention shall occur, the Lessee shall give
immediate notice thereof to the Lessor, and shall use its best endeavours to
procure the prompt release of the Aircraft;

[spacer.gif] [spacer.gif] 8.7.8  pledge to the credit of the Lessor or Owner for
any maintenance, service, repairs, overhauls of, or modifications to, or changes
or alterations in the Aircraft or otherwise;

[spacer.gif] [spacer.gif] 8.8  Protection of rights

The Lessee shall make, or procure the making of, all necessary filings and
recordings of the Lease, the Sub-Lease Agreement and the Security Documents in a
timely fashion and from time to time execute such other documents or instruments
and make such filings as may be necessary or advisable (in the reasonable
opinion of the Lessor or required by the Owner or the Lenders) for the purpose
of perfecting and protecting the Owner’s, Lenders' or Lessor’s title and
interest in, to and over the Aircraft. The Lessee covenants that it shall and
shall procure that the Permitted Sub-Lessee shall, at the request and expense of
the Lessor, execute all such additional documents as the Lessor may reasonably
require to protect the rights and interests of the Owner, Lenders or Lessor in,
to and over the Aircraft, including, without limitation, all necessary
registrations and filings required by or advisable under any applicable law or
regulation, and not to do or omit or permit to be done or omitted anything which
might jeopardise the Owner’s, Lenders' or Lessor’s rights and interests in, to
and over the Aircraft;

[spacer.gif] [spacer.gif] 8.9  Navigation, over-flight and airport charges

The Lessee shall pay promptly or procure for the Permitted Sub-Lessee to pay
promptly when due all Eurocontrol charges, over-flight charges, en-route
navigation charges, navigation services charges, start and landing fees and all
other charges payable for the use of or for services provided at any airport or
elsewhere, whether in respect of the Aircraft or any other aircraft operated by
the Lessee or Permitted Sub-Lessee, and shall indemnify and hold the Owner and
Lessor harmless in respect of the same. This indemnity shall continue in full
force and effect notwithstanding the termination or expiration of the leasing of
the Aircraft hereunder for any reason whatsoever or the return of the Aircraft
to the Lessor.

[spacer.gif] [spacer.gif] 9  LESSOR COVENANTS

[spacer.gif] [spacer.gif] 9.1  Quiet enjoyment

The Lessor represents and warrants to the Lessee that the Lessor has full right
and power to lease the Aircraft to the Lessee on the terms of the Lease and that
for as long as the Lessee continues to observe its obligations hereunder and no
Event of Default has occurred, the Lessee shall be entitled to the quiet
enjoyment and use of the Aircraft free from interruption by the Owner, the
Lessor and the Lenders. The Lessee shall be entitled to register a lease
declaration with the Danish Register of Rights over Aircraft in order to perfect
the quiet enjoyment obligation on the Lessor under this clause 9.1 and the
Lessor undertakes to provide for the beneficiary under any Mortgage to respect
such lease declaration.

18


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 9.2  Maintenance contributions

Provided that no Event of Default has occurred and is continuing, the Lessor
shall pay the following amounts to the Lessee by way of contribution to the cost
of maintenance of the Aircraft, upon receipt by the Lessor, within six months
after commencement of such maintenance and before the Redelivery Date, of an
invoice and supporting documentation reasonably satisfactory to the Lessor
evidencing performance of the following work by the Maintenance Performer:

[spacer.gif] [spacer.gif] 9.2.1  Airframe:    With respect to the Airframe, the
completion of the Airframe Structural Check, the lesser of (i) the amount of
that invoice and (ii) an amount equal to the aggregate amount of the Airframe
Reserve paid under the Lease at the date such work starts less the aggregate
amount previously paid by the Lessor under this sub-clause;

[spacer.gif] [spacer.gif] 9.2.2  Engine Life-Limited Parts:    With respect to
life-limited Components within any Engine, the performance of any replacement or
repair of those Components, the lesser of (i) the amount of that invoice and
(ii) an amount equal to the aggregate amount of the Engine LLP Reserve paid in
respect of that Engine under the Lease at the date such work starts less the
aggregate amount previously paid in respect of that Engine by the Lessor under
this sub-clause;

[spacer.gif] [spacer.gif] 9.2.3  Engine Refurbishment:    With respect to any
Engine, the performance of Engine Refurbishment in respect of that Engine the
lesser of (i) the amount of that invoice and (ii) an amount equal to the
aggregate amount of the Engine Reserve paid under the Lease in respect of that
Engine at the date such work starts less the aggregate amount previously paid in
respect of that Engine by the Lessor under this sub-clause;

[spacer.gif] [spacer.gif] 9.2.4  APU:    With respect to the APU, the
performance of such overhauls as referred to in the definition of ‘‘APU
Reserve’’ in clause 1.1, the lesser of (i) the amount of that invoice and (ii)
an amount equal to the aggregate amount of the APU Reserve paid under the Lease
at the date such work starts less the aggregate amount previously paid by the
Lessor under this sub-clause; and

[spacer.gif] [spacer.gif] 9.2.5  Landing gear:    With respect to the Aircraft’s
landing gear, the performance of such overhauls as referred to in the definition
of ‘‘Landing Gear Reserve’’ in clause 1.1, the lesser of (i) the amount of that
invoice and (ii) an amount equal to the aggregate amount of the Landing Gear
Reserve paid under the Lease at the date such work starts less the aggregate
amount previously paid by the Lessor under this sub-clause.

[spacer.gif] [spacer.gif] 9.3  Increased contribution

[spacer.gif] [spacer.gif] 9.3.1  If, after completion of the first Eligible
Maintenance Event following the Delivery Date with respect to

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the Airframe;

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  life-limited Components within each
Engine;

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  the Engine Relevant Items;

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  APU; and

[spacer.gif] [spacer.gif] [spacer.gif] (v)  Landing Gear Relevant Items,

the payment to be made by the Lessor under the relevant clause of clauses 9.2.1
through 9.2.5 does not reimburse in full the Lessee’s costs in having completed
the subject first Eligible Maintenance Event, the Lessor shall pay to the Lessee
(which payment shall be effected together with the payment under referenced
clauses 9.2.1 through 9.2.5) an amount equivalent to such shortfall (subject to
clause 9.3.2).

[spacer.gif] [spacer.gif] 9.3.2  The Lessor’s payment in respect of each of the
items referred in (i) through (v) of clause 9.3.1 shall be limited as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  with respect to the Airframe, the
Flight Hours on the Delivery Date since last relevant Eligible Maintenance Event
multiplied by the Airframe Reserve;

19


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  with respect to the life-limited
Components within each Engine, the Flight Cycles on the Delivery Date since last
relevant Eligible Maintenance Event multiplied by the Engine LLP Reserve;

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  with respect to the Engine
Relevant Items, the Flight Hours on the Delivery Date since last relevant
Eligible Maintenance Event multiplied by the Engine Reserve;

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  with respect to the APU, the Flight
Hours on the Delivery Date since last relevant Eligible Maintenance Event
multiplied by the APU Reserve; and

[spacer.gif] [spacer.gif] [spacer.gif] (v)  with respect to the landing gear,
the number of months on the Delivery Date since last Eligible Maintenance Event
multiplied by the Landing Gear Reserve.

[spacer.gif] [spacer.gif] 9.3.3  For the purposes of clause 9.3.2, the
‘‘Airframe Reserve’’, ‘‘Engine LLP Reserve’’, ‘‘Engine Reserve’’, ‘‘APU
Reserve’’ and ‘‘Landing Gear Reserve’’ shall mean such USD amount as referred to
in the definitions of such in clause 1.1 hereof (but not adjusted in accordance
with clauses 7.1 and 7.3), discounted annually (counting from the Delivery Date)
by 3% back to the relevant Eligible Maintenance Event prior to the Delivery
Date.

[spacer.gif] [spacer.gif] 9.4  Exceptions to contribution

The Lessor shall not pay any such contribution as referred to in clauses 9.2 and
9.3;

[spacer.gif] [spacer.gif] [spacer.gif] (a)  for repairs arising as a result of
accidents or incidents (whether or not eligible for recovery under the
Insurances), operational or maintenance mishandling or airworthiness directive
work; nor

[spacer.gif] [spacer.gif] [spacer.gif] (b)  for repairs arising as a result of
foreign object damage, the removal, installation, maintenance and repair of QEC
(Quick Engine Change) kits and/or any elective components replacement.

[spacer.gif] [spacer.gif] 9.5  Airworthiness directive cost share

***

[spacer.gif] [spacer.gif] 9.6  Lessor consultation

With respect to the maintenance events referred to in clause 9.2 and the
implementation of Airworthiness Directives referred to in clause 9.5 (with
respect to the latter, the cost of which exceeding the AD Threshold), the Lessee
shall, prior to initiating such event or implementation, consult with the Lessor
with a view to decide upon the workscope for such event or implementation.

[spacer.gif] [spacer.gif] 10  SUB-LEASING

[spacer.gif] [spacer.gif] 10.1  No sub-lease

Except for wet-leases under which the Lessee or Permitted Sub-Lessee retains the
control over the Aircraft in full, the Lessee shall not lease or hire the
Aircraft to another person or persons and the Lessee undertakes with the Lessor
for the Permitted Sub-Lessee not to so lease or hire the Aircraft.

[spacer.gif] [spacer.gif] 10.2  Permitted sub-lease

Subject to the Lessor’s prior, written consent, and notwithstanding clause 10.1,
the Lessee (but not the Permitted Sub-Lessee) shall be allowed to sub-lease the
Aircraft to an airline of international standing, and in a jurisdiction
acceptable to the Lessor and on terms acceptable to the Lessor. The Lessor shall
not unreasonably withhold its consent to such sub-lease of the Aircraft. As a
matter of exemplification, it shall not be unreasonable for the Lessor to deny
giving its consent if the Owner (save where the Owner is identical with the
Lessor) or the Lenders shall not be willing to allow such sub-lease. Any consent
may be given subject to conditions.

20


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 10.3  Administration of sub-lease agreement

The Lessee shall duly and punctually perform and comply with its obligations
under the Sub-Lease Agreement and shall enforce due and punctual performance and
observance by the Permitted Sub-Lessee. The Lessee shall not without the prior
written consent (not to be unreasonably withheld or delayed) of the Lessor agree
to any amendment, variation, or waiver in respect of the Sub-Lease Agreement nor
grant any consent expressed in the Sub-Lease Agreement to be required of the
Lessee where consent is required to the same matter under the Lease. The Lessee
shall promptly notify the Lessor upon becoming aware of any event of default or
default under the Sub-Lease Agreement and shall promptly comply with all
directions of the Lessor in relation thereto.

[spacer.gif] [spacer.gif] 11  INFORMATION AND INSPECTION

[spacer.gif] [spacer.gif] 11.1  Aircraft information

[spacer.gif] [spacer.gif] 11.1.1  Promptly upon becoming aware of same, the
Lessee shall notify the Lessor of:

[spacer.gif] [spacer.gif] 11.1.1.1  any required major repair;

[spacer.gif] [spacer.gif] 11.1.1.2  any casualty or other damage or accident to
the Aircraft or Engines except for insignificant occurrences; and

[spacer.gif] [spacer.gif] 11.1.1.3  any event which shall or may reasonably be
considered likely to become a Total Loss and promptly notify the Lessor of any
event or claim which shall or may reasonably be considered likely to involve the
Owner, Lessor, Lenders or any of them in any cost, expense, loss or liability.

[spacer.gif] [spacer.gif] 11.1.2  On a weekly basis, the Lessee shall provide
the Lessor with information on and all repair data, modifications and
alterations with respect to the Aircraft (if, during such week, the Aircraft has
been repaired, modified or altered).

[spacer.gif] [spacer.gif] 11.1.3  No later than on the 7th day of each month
during the Lease Period, the Lessee shall provide the Lessor with information
on;

[spacer.gif] [spacer.gif] 11.1.3.1  total Flight Hours and Flight Cycles
accumulated during the immediate preceding month by the Aircraft; each engine
and APU installed on the Aircraft as well as each Engine and the APU delivered
with the Aircraft.

[spacer.gif] [spacer.gif] 11.1.4  Forthwith upon the Lessor’s reasonable
request, the Lessee shall provide the Lessor with information on;

[spacer.gif] [spacer.gif] 11.1.4.1  the Aircraft, its employment, condition,
position and engagements; and

[spacer.gif] [spacer.gif] 11.1.4.2  Aircraft weight changes.

[spacer.gif] [spacer.gif] 11.2  Financial information

The Lessee shall throughout the Lease Period;

[spacer.gif] [spacer.gif] 11.2.1  deliver to the Lessor within 14 days after
publication thereof (and in any event within 150 days after the end of the
relevant financial year), copies of the audited financial statements of the
Lessee and the Permitted Sub-Lessee for each of its financial years ending after
the date hereof;

[spacer.gif] [spacer.gif] 11.2.2  deliver to the Lessor no later than 60 days
after the end of teach first financial half-year un-audited semi annual
financial statements of the Lessee and the Permitted Sub-Lessee for each of its
financial half-years ending after the date hereof.

[spacer.gif] [spacer.gif] 11.3  Inspections

The Lessee shall and shall procure that the Permitted Sub-Lessee shall;

[spacer.gif] [spacer.gif] 11.3.1  make or cause to be made available to the
Lessor on request for inspection or copying or both, the log books and computer
records of the Aircraft and all repair, maintenance, modification, overhaul or
other records kept by the Lessee in respect of the Aircraft and all certificates
that are from time to time in force in relation to the same and forthwith
deliver the originals (if such party’s possession is not required and in such
case, deliver copies), or, in the case of the log books, a photocopy of the same
to the other party if requested;

21


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 11.3.2  upon the Lessor’s reasonable request permit
the Owner, Lessor and Lenders to inspect the Aircraft.

[spacer.gif] [spacer.gif] 12  WARRANTIES

The Lessor shall;

[spacer.gif] [spacer.gif] 12.1  assign to the Lessee, for the duration of the
Lease Period or until an Event of Default has occurred and is continuing, any
existing warranties from the Manufacturers in relation to the Airframe and the
Engines, provided that such are assignable; and

[spacer.gif] [spacer.gif] 12.2  remain entitled to each and any other warranty,
express or implied, with respect to the Aircraft, an Engine or Component so far
as concerns any Manufacturer, vendor, sub-contractor or supplier. The Lessor
shall without prejudice to its rights under the Lease co-operate with the Lessee
in respect of any claim which may be pursued under any such warranty in relation
to defects affecting the Aircraft, any Engine or Component, if such claim or
circumstance leading to such claim arises during the Lease Period. The Lessee
shall notify the Lessor promptly upon becoming aware of any such claim.

[spacer.gif] [spacer.gif] 13  INSURANCE

[spacer.gif] [spacer.gif] 13.1  Liability for damage

The Lessee shall be liable for all damage to the Aircraft during the Lease
Period.

[spacer.gif] [spacer.gif] 13.2  Types of insurance

The Lessee shall throughout the Lease Period provide for the Aircraft to be
insured at its own risk and expense with such first class reputable insurers
reasonably approved in advance by the Lessor (which insurers shall, if so
required by the Lessor, at all times re-insure substantially all of the risks so
insured against with insurers of internationally recognised standing in the
field of aviation insurance reasonably approved by the Lessor, it being
understood that the Lessor will require such reinsurance to the extent only the
Lessor is not satisfied with the primary insurers), arranged through insurance
brokers reasonably acceptable to the Lessor and on such terms and conditions and
in such forms, as the Lessor may require for:

[spacer.gif] [spacer.gif] 13.2.1  ‘‘All Risks’’, including war and associated
risks, hull insurance on the Aircraft (including all flight and ground risks and
ingestion coverage) on an agreed value basis payable in USD in an amount not
less than the Agreed Aircraft Value;

[spacer.gif] [spacer.gif] 13.2.2  ‘‘All Risks’’ (including War and Allied Risks
except when on ground or in transit other than by air) insurance on the Engines
while not installed on any airframe in an amount per Engine on an agreed value
basis payable in USD of not less than the Agreed Engine Value; and

[spacer.gif] [spacer.gif] 13.2.3  third party legal liability, bodily injury and
property damage, passenger, mail and cargo legal liability, including aviation
war, high-jacking and other perils excess liability insurance in accordance wit
Extended Coverage Endorsement (aviation liabilities) AVN 52E, for such combined
single limit per any one occurrence as per the Required Liability Cover.

[spacer.gif] [spacer.gif] 13.3  Renewal

All policies providing insurance required by this clause 13 shall be renewed (or
a new policy or policies providing similar coverage therefor taken out) prior to
the respective expiration dates of the coverage of such policies, and the Lessee
shall furnish to the Lessor a facsimile message setting out the progress in and
stage of the negotiations with the insurers for the renewal of the Insurances
and the prospects of such renewal no later than seven (7) Business Days prior to
each expiration date, and prior to such respective expiration dates, furnish
evidence acceptable to the Lessor of such renewal or substitution in the form of
certificates of insurance evidencing the insurances to be effected under the
Lease.

22


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 13.4  No coverage

If any damage or loss is caused to the Aircraft, and/or if the Aircraft is
seized by any governmental or other authority (including in the State of
Registration) (whether de facto or de jure) or by others, during the Lease
Period, and all costs deriving therefrom are not covered by the insurers, the
Lessee shall pay all such uncovered costs deriving from such damages directly to
the Lessor within thirty (30) days after such costs have been incurred.

[spacer.gif] [spacer.gif] 13.5  Payee amounts

All claims in respect of a Total Loss and all other claims in excess of the
Deductible Amount shall be paid directly to the Lessor or the Lenders (as the
case may be) and so long as no Event of Default shall have occurred and be
continuing, claims not in excess of Deductible Amount shall be paid to the
Lessee.

[spacer.gif] [spacer.gif] 13.6  General insurance requirements

The policies evidencing the Insurances required under clause 13.2 shall:

[spacer.gif] [spacer.gif] 13.6.1  provide that the cover afforded to the Owner,
Lessor and Lenders by the Insurances shall not be invalidated by any act or
omission (including misrepresentation and non-disclosure) of any other person or
party which results in a breach of any term, condition or warranty of the
policies;

[spacer.gif] [spacer.gif] 13.6.2  specifically refer to the Lease and shall
provide that the insurers agree that the coverage under the policies is extended
(to the extent of the risks covered by the policies) to insure the Aircraft in
accordance with the terms of the Lease;

[spacer.gif] [spacer.gif] 13.6.3  provide for worldwide coverage (subject only
to such exceptions as the Lessor may agree in writing);

[spacer.gif] [spacer.gif] 13.6.4  provide that the insurers agree to waive
rights of recourse against the Owner, Lenders, Lessor and their respective
officers, directors, employees and agents;

[spacer.gif] [spacer.gif] 13.6.5  provide that the Owner, Lenders and Lessor do
not have any operational interest in the Aircraft;

[spacer.gif] [spacer.gif] 13.6.6  provide that the insurers shall waive any
right of subrogation against the Owner, Lenders and Lessor;

[spacer.gif] [spacer.gif] 13.6.7  provide that none of the Owner, Lessor or
Lenders shall be liable for any premiums in respect thereof, and that the
insurers shall not exercise any right of set-off or counterclaim, except in
respect of outstanding premiums in respect of the Aircraft, against the
interests of any of the Owner, Lenders or Lessor;

[spacer.gif] [spacer.gif] 13.6.8  provide that the insurers or insurance brokers
(as the case may be) shall promptly notify the Lessor in the event of
cancellation or of any change whatsoever of a restrictive nature affecting the
Insurances or of any act or omission or any event which might invalidate or
render unenforceable the Insurances or in the event that any premium or
instalment of premium shall not be paid when due and that the Insurances shall
continue unaltered for the benefit of the Owner, Lessor and Lenders and their
successors and assigns, directors, officers, agents and employees for at least
thirty (30) days after date of issue by the insurers of written notice of such
cancellation, change, event or non-payment of premium or an instalment thereof
except in the case of war risks and allied perils for which seven (7) days’
notice (or such lesser period as may be customarily available) shall be given;

[spacer.gif] [spacer.gif] 13.6.9  be subject only to such deductibles as the
Lessor shall reasonably approve;

[spacer.gif] [spacer.gif] 13.6.10  provide that no claim arising under a
required policy shall be settled, without the prior written consent of the
Lessor, unless it is for less than the Deductible Amount. The Lessee shall give
the Lessor immediate notice in writing of any occurrence which may result in a
claim which shall exceed the Deductible Amount.

[spacer.gif] [spacer.gif] 13.7  Hull insurance requirements

The policies evidencing the Insurances required under clauses 13.2.1 and 13.2.2
shall:

23


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 13.7.1  include the Owner, Lessor and Lenders as named
assured for their respective rights and interests;

[spacer.gif] [spacer.gif] 13.7.2  provide that the insurances provided hereunder
shall be primary and without right of contribution from any other insurance
which may be available to the Owner, Lenders or Lessor;

[spacer.gif] [spacer.gif] 13.7.3  include, in the event of separate insurances
being arranged to cover the ‘‘All Risks’’ hull insurance and the ‘‘War Risk’’
and related insurance, a 50/50% provision as set forth in Lloyds Aviation Form
AVS 103; and

[spacer.gif] [spacer.gif] 13.7.4  include a loss payable clause acceptable to
the Lessor.

[spacer.gif] [spacer.gif] 13.8  Liability insurance requirements

The policies evidencing the insurances required under clause 13.2.3 shall:

[spacer.gif] [spacer.gif] 13.8.1  include the Owner, Lenders, Lessor and their
respective officers, directors, employees, agents, successors and assigns as
additional assureds for their respective rights and interests;

[spacer.gif] [spacer.gif] 13.8.2  insure the indemnity provisions of the Lease
to the extent of the risks being insurable;

[spacer.gif] [spacer.gif] 13.8.3  provide that all the provisions thereof,
except the limits of liability, shall operate to give each assured the same
protection as if there were a separate policy covering each named assured;

[spacer.gif] [spacer.gif] 13.8.4  be primary and without right of contribution
from other insurance which may be available to the Owner, Lenders or Lessor or
their respective officers, directors, employees, agents, successors and assigns;
and

[spacer.gif] [spacer.gif] 13.8.5  be for a minimum amount equal to the Required
Liability Cover as a combined single limit on any one occurrence or such higher
amount as the Lessor may reasonably require in order for such amount to reflect
the best industry practise for airlines and aircraft operates comparable to the
Lessee.

[spacer.gif] [spacer.gif] 13.9  No suspension or impairment

The Lessee covenants, warrants and represents that it and the Permitted
Sub-Lessee shall not do any act whereby any Insurances shall or may be
suspended, impaired or defeated, and it shall take all reasonable actions
necessary to restore any of the Insurances which have been suspended, impaired
or defeated, and that the Lessee and the Permitted Sub-Lessee shall not in any
circumstances suffer or permit the Aircraft to be used or operated at any time
during the Lease Period without all of the Insurances being fully in effect. In
the event that the Lessee or Permitted Sub-Lessee should for any reason fail to
renew any policy or contract constituting the Insurances prior to the expiration
thereof or fail to keep any such policy or contract in full force and effect,
the Lessor shall have the option (if possible), but shall not be required or
obliged, to pay the premiums on such policy or contract or to take out new
insurance in and for an amount, type, coverage and on terms satisfactory to the
Lessor, provided, however, that the exercise by the Lessor of such option shall
not in any way affect the provisions of the Lease. The obtaining of such
insurance or payment of such premium in any instance shall not oblige the Lessor
to continue to do so and any such payment shall be reimbursed by the Lessee to
the Lessor forthwith on demand. The Lessee shall not and shall not permit the
Permitted Sub-Lessee to, without the prior written consent of the Lessor, take
out insurances or provide for the Lessee, the Permitted Sub-Lessee, the Owner,
the Lessor or the Lenders to be named assured in insurances effected by the
Lessee or the Permitted Sub-Lessee with respect to the Aircraft, other than as
required under the Lease, where such insurances shall or may prejudice the
Insurances or the Owner's, Lessor’s or Lenders' recovery thereunder.

24


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 13.10  Assignment of insurances

On the Lessor’s request, the Lessee shall, and shall provide for the Permitted
Sub-Lessee to, assign to and in favour of the Lessor (and the Owner and Lenders
if so requested by the Lessor) by way of security for the Lessee’s obligations
under the Lease, all rights, title and interest, present and future, of the
Lessee and Permitted Sub-Lessee in and to the Insurances from time to time
effected and all benefits thereof (including claims and return of premiums). The
Lessee undertakes (i) to give notice or to procure that notice of such
assignment is given to all insurers and to procure the acknowledgement and
agreement of the insurers thereto and (ii) to provide copies of such notices to
the Lessor.

[spacer.gif] [spacer.gif] 13.11  Application of insurance proceeds

Any insurance proceeds received in respect of the Aircraft, other than in
respect of a Total Loss, shall promptly be applied firstly in or towards the
cost of reinstating or repairing the Aircraft so that the same is in as good an
operating condition as it would have been had such loss not occurred and had the
Aircraft been maintained in the condition required by the Lease and if the
Aircraft shall have been so reinstated or repaired the balance of such proceeds
remaining shall be paid over to or retained by the Lessee, provided that if
there shall be an Event of Default that has not been remedied, the balance of
such insurance proceeds may be applied first in or towards payment of any sum
then owed by the Lessee to the Lessor under the Lease. All insurance proceeds
received on account of a claim under the Insurances referred to in clause 13.2.3
shall be applied in discharge of, or in reimbursement of a payment made in
discharge of, the liability to which such claim relates.

[spacer.gif] [spacer.gif] 13.12  Covenants:

The Lessee shall:

[spacer.gif] [spacer.gif] 13.12.1  upon effecting or renewing any of the
Insurances and in addition from time to time upon receipt of a request from the
Lessor to deliver to the Lessor an insurance certificate demonstrating
compliance with this clause 13;

[spacer.gif] [spacer.gif] 13.12.2  furnish to the Lessor on request certified
copies of the relevant parts of all documents constituting, evidencing or
regulating the terms of the Insurances or any of them;

[spacer.gif] [spacer.gif] 13.12.3  furnish to the Lessor forthwith upon the
making of arrangements for the same, full details of any material modification
to any of the Insurances adverse to the interests of the Lessor so far as it
affects the Aircraft and the coverage afforded to parties assured thereunder;

[spacer.gif] [spacer.gif] 13.12.4  furnish to the Lessor, on request, evidence
that each sum payable under or in connection with any of the Insurances has been
paid;

[spacer.gif] [spacer.gif] 13.12.5  furnish to the Lessor, on request, all
reports and data concerning claims made under the Insurances relating to the
subject matter of the Lease;

[spacer.gif] [spacer.gif] 13.12.6  bear any part of any loss or liability which
is to be borne by the insureds under any of the Insurances and keep the Owner,
Lenders and Lessor and each of their respective officers, directors, employees,
agents, successors and assigns at all times indemnified against any claims,
costs, proceedings or expenses whatsoever in connection with any of the
Insurances; and

[spacer.gif] [spacer.gif] 13.12.7  cause each of the brokers or insurers (as
applicable) through or with whom any of the Insurances were effected to issue to
the Owner, Lenders and the Lessor an undertaking with regard to the Insurances
with which it or they is or are concerned in a form acceptable to the Lessor and
to supply certified copies of all documents constituting, evidencing or
regulating the terms of the same to the Lessor on request.

[spacer.gif] [spacer.gif] 13.13  Negative undertakings

In connection with the Insurances, the Lessee shall not and shall procure that
the Permitted Sub-Lessee shall not without the prior written consent of the
Lessor:

[spacer.gif] [spacer.gif] 13.13.1  make any material modification to any of the
Insurances (on renewal or otherwise) adverse to the interests of the Owner,
Lenders or Lessor;

25


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 13.13.2  in case of hostilities in any part of the
world (whether war be declared or not) cause or permit the Aircraft to be in any
zone declared by the insurers of the Aircraft in respect of any relevant risk to
be a war zone unless the cover provided by Insurances is in full force and
effect and any additional premiums required by the insurers have been paid;

[spacer.gif] [spacer.gif] 13.13.3  operate the Aircraft at any time when, or in
any place where, it is not insured in compliance with the provisions of this
clause 13 or cause or permit the Aircraft to be employed in any place or in any
manner or for any purpose inconsistent with the terms of, or outside the cover
provided by, any of the Insurances; and

[spacer.gif] [spacer.gif] 13.13.4  settle, compromise or abandon any claim under
any of the Insurances other than a claim involving an amount not exceeding the
Deductible Amount.

[spacer.gif] [spacer.gif] 13.14  Reinsurance

If the Lessor shall require reinsurance to be effected by the primary insurers
of the Aircraft in the circumstances contemplated by clause 13.2, such
reinsurances shall, without prejudice to the right of the Lessor, approve the
form and terms and conditions thereof:

[spacer.gif] [spacer.gif] 13.14.1  if in accordance with best industry practise,
contain a ‘‘cut-through’’ clause in terms satisfactory to the Lessor; and

[spacer.gif] [spacer.gif] 13.14.2  provide for payment to be made
notwithstanding:

[spacer.gif] [spacer.gif] 13.14.2.1  any bankruptcy, insolvency, liquidation or
dissolution of any of the primary insurers; and/or

[spacer.gif] [spacer.gif] 13.14.2.2  that the primary insurers have made no
payment under the primary insurance policies.

[spacer.gif] [spacer.gif] 13.15  AVN 67B application

Subject to the second paragraph of this clause 13.15, the Lessor and the Lessee
acknowledge that the endorsements required by this clause 13 generally conform
to the endorsement known as AVN67B. The Lessor hereby agrees that if and to the
extent AVN67B remains a generally accepted form of endorsement in the
international aircraft finance industry, the AVN67B form of endorsement shall be
deemed to satisfy the corresponding provisions of this clause 13 and, to the
extent any provision of this clause 13 is inconsistent with the AVN67B
endorsement, such inconsistent provision shall be deemed amended to conform to
the corresponding requirements of AVN67B. If and to the extent that changes in
AVN67B (or any amendment or successor to AVN67B) become generally available in
the international insurance market on commercially reasonably terms during the
Lease Period, the Lessee agrees to cause its insurers to incorporate such
changes in its policies as may be reasonably requested by the Lessor; provided,
however, no such change shall adversely affect the rights and obligations of the
Lessee, Owner, Lenders or Lessor hereunder.

If AVN67B is applied, the parties agree that such shall be amended in order to
provide the Lessor with such cover as had the Lessor not itself operated and
maintained the Aircraft, including, without limitation, by omitting ‘‘repairer’’
in clause 2.3 and omitting clause 3.3 in its entirety, in each case from the
standard AVN67B form (in its current form).

[spacer.gif] [spacer.gif] 14  REQUISITION AND DEPRIVATION OF POSSESSION

[spacer.gif] [spacer.gif] 14.1  Requisition of hire or use

If the Aircraft is requisitioned for hire or use by or under authority of any
governmental or other authority (including in the State of Registration) occurs
the Lessee shall, as soon as may be reasonably practicable after the end of the
period for which it is so requisitioned for hire or use or, as the case may be,
after recovery of possession of the Aircraft, cause it to be in all respects put
into the condition required by the Lease, save when the Lessee or its insurers
has paid an amount equivalent to the Agreed Aircraft Value to the Lessor in
accordance with clause 15.1.

[spacer.gif] [spacer.gif] 14.2  Requisition proceeds, requisition for hire

Subject to no Event of Default having occurred and is continuing, the Lessee
shall be entitled to receive and retain all Requisition Proceeds in respect of a
requisition for hire provided that,

26


--------------------------------------------------------------------------------


Table of Contents

notwithstanding the foregoing, if for any reason the Lessor receives any such
Requisition Proceeds the Lessor shall be entitled to apply the same to meet any
payments due and payable by the Lessee hereunder before accounting to the Lessee
for the balance of such Requisition Proceeds.

[spacer.gif] [spacer.gif] 14.3  Requisition proceeds, requisition for title

The Lessee shall take all steps necessary to ensure that Requisition Proceeds
arising on a requisition of title shall be paid to the Lessor or as it may
direct. All Requisition Proceeds so received by the Lessor or its nominee shall
be applied by the Lessor in satisfaction pro tanto of the Lessee’s obligations
hereunder and any surplus then held by the Lessor shall be paid to or for the
account of the Lessee provided no Event of Default shall have occurred and be
continuing.

[spacer.gif] [spacer.gif] 15  TOTAL LOSS

[spacer.gif] [spacer.gif] 15.1  Occurrence of Total Loss

If a Total Loss occurs after the Delivery Date, Lessee shall pay the Agreed
Aircraft Value to the Lessor or the Lenders (as the case may be) on or prior to
the earlier of (i) 30 days after the date of occurrence of the Total Loss and
(ii) the date of receipt of insurance proceeds in respect of that Total Loss.

[spacer.gif] [spacer.gif] 15.2  Transfer of title following Total Loss

Subject to the rights of any insurers and reinsurers or other third party, upon
irrevocable payment in full to the Lessor of the Agreed Aircraft Value and all
other amounts which may be or become payable to the Lessor under the Lease, the
Lessor shall, or shall procure that the Owner shall, without recourse or
warranty (except as to freedom from Permitted Liens as set forth in paragraph
(d) of the definition thereof in clause 1.1) transfer to the Lessee or shall
procure that the Owner transfers to the Lessee all of the Owner’s rights to the
Aircraft, on an as-is where-is basis, and shall at the Lessee's expense, execute
and deliver or shall procure that the Owner executes and delivers such bills of
sale and other documents and instruments as the Lessee may reasonably request to
evidence (on the public record or otherwise) such transfer, free and clear of
all rights of the Lessor, Owner and Lenders. Lessee shall indemnify Lessor and
Owner for all fees, expenses and Taxes incurred by Lessor or Owner in connection
with any such transfer.

[spacer.gif] [spacer.gif] 15.3  Total loss not involving airframe

Upon the occurrence of an event similar to such set forth in the definition of
Total Loss in clause 1.1 in relation to;

[spacer.gif] [spacer.gif] [spacer.gif] (i)  any Engine not installed on the
Airframe or

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  an Engine installed on the Airframe
not involving a Total Loss of the Airframe or

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  any Component not installed or not
involving the Total Loss of the Airframe,

the Lessee shall give the Lessor prompt written notice thereof and the Lessee
shall pay for the replacement of such Engine or Component as soon as reasonably
possible in accordance with clause 8.5.2.

[spacer.gif] [spacer.gif] 16  REDELIVERY OF THE AIRCRAFT

[spacer.gif] [spacer.gif] 16.1  Redelivery

At the expiry or earlier termination of the Lease Period, the Aircraft shall be
redelivered to the Lessor at the Redelivery Location or such other location as
may be agreed between the Lessor and the Lessee, comply with the Redelivery
Condition Requirements, have no open or deferred items, comply with all other
terms and conditions of the Lease and have all Aircraft Documents duly
maintained in the English language.

27


--------------------------------------------------------------------------------


Table of Contents

Upon redelivery of the Aircraft, the Lessee shall provide to the Lessor all
reasonable assistance, and shall execute and deliver to the Lessor all documents
which the Lessor may reasonably require in order to enable the Lessor to export
the Aircraft from the State of Registration and register the Aircraft on the
register of the country to which the Aircraft is to be exported and otherwise to
satisfy the requirements of the relevant civil aviation authority.

[spacer.gif] [spacer.gif] 16.2  Pre-redelivery procedure

After completion of the Redelivery Check the Aircraft may be flown only in
connection with redelivery/acceptance flights and necessary ferry flights to and
from the workshop performing the Redelivery Check. Save for the Lessor’s payment
of the C-Check Costs, the remaining costs of such Redelivery Check and of all
other work necessary to get the Aircraft into the condition required by the
Lease at the time of redelivery to the Lessor, ordinary wear and tear excepted,
shall be borne by the Lessee. All such work shall take place prior to
redelivery. During the Redelivery Check, the Lessee shall, at its own expense,
make the Aircraft and all records relating to the Aircraft available to the
Lessor for inspection in order to verify that the condition of the Aircraft
complies with the provisions of the Lease. The period allowed for the inspection
shall be of sufficient duration so as to permit the Lessor to:

[spacer.gif] [spacer.gif] [spacer.gif] (1)  inspect the structure, Engines,
Components, equipment and accessories of the Aircraft;

[spacer.gif] [spacer.gif] [spacer.gif] (2)  inspect the Engines after the
performance of the Test Flight Procedure, including (i) a complete video
borescope inspection of (x) the low pressure and high pressure compressors and
(y) turbine area, including combusters and (ii) engine condition runs including
full take-off power engine run-up undertaken in accordance with the performance
test in the Manufacturer’s maintenance manual (with the Engines not exceeding
corrected limits for all parameters using temperature corrected charts and power
assurance runs);

[spacer.gif] [spacer.gif] [spacer.gif] (3)  effect a complete video boroscope
inspection of the APU; and

[spacer.gif] [spacer.gif] [spacer.gif] (4)  inspect the Aircraft Documents and
all records relating to the Aircraft.

Furthermore, Lessee acknowledges that the next operator of the Aircraft will
need to inspect the Aircraft, the Engines and the Aircraft Documents prior to
redelivery and Lessee hereby agrees to cooperate with Lessor and/or such next
operator in order to coordinate and grant access for inspections and/or meetings
as necessary (with the inspections being timed wherever practicable, to minimise
disruption to the scheduled maintenance and operation of the Aircraft). In this
connection, the Lessor shall use employees, subcontractors or agents of Lessor
or an affiliate of Lessor (a ‘‘Lessor Inspector’’) to carry out an initial visit
and inspection for the purpose of gathering and copying information normally
requested by inspectors and providing such to prospective next operators, so as
to minimise the demands on Lessee/Permitted Sub-Lessee time. If it is necessary
for an inspector of any prospective next operator to visit and inspect the
Aircraft such inspector shall be accompanied by a Lessor Inspector who shall
assist Lessee’s/Permitted Sub-Lessee's personnel during such an inspection
visit. Lessee shall be entitled to obscure commercially sensitive confidential
information.

[spacer.gif] [spacer.gif] 16.3  Redelivery flight

The Lessee shall perform a redelivery flight for the Lessor of up to 90 minutes
airborne time at the Lessee’s expense during which the Test Flight Procedure
shall be performed. If agreed by the Lessor, the redelivery flight may be
conducted en-route. The Lessor shall be allowed two of its qualified
representatives on board the Aircraft during such redelivery flight.

[spacer.gif] [spacer.gif] 16.4  Non-compliance

To the extent that, upon the inspection set out in clause 16.2 and the
redelivery flight set out in clause 16.3, the condition of the Aircraft and
Aircraft Documents does not comply with the provisions hereof rectification will
need to be carried out as soon as possible. The Lessor may, in its discretion
and at the expense of the Lessee, choose to carry out any such rectification
itself. In the event that such rectification extends beyond the end of the Lease
Period and provided

28


--------------------------------------------------------------------------------


Table of Contents

that, unless and until such rectification is effected, the Lessor would not be
able to immediately put the Aircraft into commercial operation in the required
redelivery configuration, the Lease Period shall, at the option of the Lessor,
be extended and the provisions of the Lease shall remain in force until such
rectification has been completed; provided however, that the Lessor shall have
the right, after the end of the Lease Period, to take possession of the Aircraft
and demand compensation for direct and documented costs incurred by the Lessor
in connection with such repossession and in connection with putting the Aircraft
and Aircraft Documents in the condition required by the Lease.

[spacer.gif] [spacer.gif] 16.5  Redelivery certificate

Upon redelivery and provided that neither the inspection carried out pursuant to
clause 16.2, nor the redelivery flight referred to in clause 16.3 has revealed
that the condition of the Aircraft does not comply with the provisions of the
Lease to the extent that upon redelivery the Lessor would not be able
immediately to put the Aircraft into commercial operation, the Lessor shall sign
a Redelivery Certificate. In a schedule to the Redelivery Certificate, the
Lessee and the Lessor shall list any defect not caused by the gross negligence
of the Lessor which is to be rectified after the redelivery flight, the cost of
which shall be for the account of the Lessee. Both parties shall evidence their
agreement thereto by signing such schedule. After completion of the redelivery
flight, the cost of any fuel remaining onboard the Aircraft, in excess of the
fuel onboard the Aircraft on the Delivery Date, shall be reimbursed to the
Lessee by the Lessor and any amount of fuel less than the amount onboard the
Aircraft on the Delivery Date shall be reimbursed by the Lessee to the Lessor.

[spacer.gif] [spacer.gif] 16.6  Disputes regarding aircraft condition

In the event of any dispute between the Lessor and the Lessee as to the
condition on redelivery of any Engine, the parties hereto agree to refer such
dispute to an independent engineer nominated by the relevant Manufacturer (who
shall act as an expert and not as an arbitrator) and whose findings shall be
conclusive and binding on the parties hereto. The costs and expenses of such
independent engineer shall be borne by the unsuccessful party to such dispute.

[spacer.gif] [spacer.gif] 16.7  Modifications

The Lessee may in accordance with clause 8.5.6, prior to redelivery, remove any
alterations, modifications or additions to the Aircraft (other than those which
may be required for the Aircraft to meet the Redelivery Condition Requirements),
at the Lessee’s expense and down time, provided that, if the Lessor wishes to
retain any such alterations, modifications or additions, the Lessor and the
Lessee shall negotiate in order to agree a reasonable price to be paid by the
Lessor to the Lessee upon redelivery in respect thereof.

[spacer.gif] [spacer.gif] 17  INDEMNITIES

[spacer.gif] [spacer.gif] 17.1  Loss or damage to aircraft

The Lessee hereby undertakes to indemnify and hold the Owner, Lenders and Lessor
harmless from and against any and all loss of or damage to the Aircraft during
the Lease Period and agrees, irrespective of the reason for such loss or damage,
except where payment is made by the insurers, to pay to the Lessor any amount
necessary to reinstate, repair or replace as soon as practicable the relevant
part(s) of the Aircraft so that the same is in as good an operating condition as
it was on the Delivery Date (assuming that the same complied with the
requirements of the Lease) and the terms and conditions of the Lease shall
remain in full force and effect. The indemnification obligation on the Lessee in
this clause 17.1 shall not apply to loss of or damage to the Aircraft that are
attributable to the gross negligence or wilful misconduct of the Owner, Lenders
or Lessor.

[spacer.gif] [spacer.gif] 17.2  Losses deriving from the Lease

The Lessee hereby undertakes to indemnify and hold harmless the Owner, Lessor
and Lenders and their respective successors, assigns and shareholders, officers,
agents and employees (each

29


--------------------------------------------------------------------------------


Table of Contents

an ‘‘lndemnitee’’ and collectively the ‘‘lndemnitees’’) from and against any and
all claims, actions, damages, losses, costs, charges, expenses, or payments
caused by or arising out of or related, in whole or in part, directly or
indirectly to the operation, maintenance, condition, possession, registration,
import, control, modification, replacement, delivery, re-delivery, or sale or
use of the Aircraft under the Lease, the Sub-Lease Agreement, the Security
Documents and any other relevant documents at any time from the Delivery Date up
to re-delivery of the Aircraft and agrees to defend or, with the prior written
consent of the Lessor, to settle, any action or proceeding in respect of any
such claim. The Lessor agrees that it shall, at the Lessee’s expense, provide
all assistance reasonably requested by the Lessee in defending any such action
or proceeding. If the Lessee fails so to defend or settle any such action or
proceeding, the Lessee hereby undertakes to indemnify and hold harmless the
Indemnitees from and against all costs, legal fees, expenses and liabilities
occurred in and in relation to such claims, the investigation thereof and the
defence of any such action or proceeding. The indemnification obligation on the
Lessee in this clause 17.2 shall not apply to claims, actions, damages, losses,
costs, charges, expenses or payments hereunder against an Indemnitee if such are
attributable to the gross negligence or wilful misconduct of such Indemnitee.

[spacer.gif] [spacer.gif] 17.3  Losses deriving from default

The Lessee hereby undertakes to indemnify and hold harmless the Lessor from and
against all costs, losses and expenses, including reasonable legal fees,
incurred by it in connection with (i) the occurrence of any Event of Default,
(ii) delivery and acceptance of the Aircraft not taking place on the Scheduled
Delivery Date by reason of the non-fulfilment of any of the conditions precedent
applicable to the Lessee, (iii) any action brought by the Lessor to recover any
amount due and unpaid hereunder or to recover possession of the Aircraft,
whether such action progresses to judgement or not or (iv) preventing or
attempting to prevent the arrest, confiscation, seizure, impounding, forfeiture
or detention of the Aircraft or securing the release of the same.

[spacer.gif] [spacer.gif] 17.4  Continued insurance coverage

With respect to the Lessee’s liability under the indemnity set out in clause
17.2, the Lessee shall ensure that the Indemnitees are covered by the Lessee’s
or Permitted Sub-Lessee’s general liability insurance after the expiry or
earlier termination of the Lease Period or, if the Lessee ceases to operate
aircraft, to effect and maintain insurance with respect to such liability in any
event for such period as the Lessor may reasonably request (but not exceeding
more than 2 years or the next Airframe Structural Check which is due, whichever
comes first), which provides for each Indemnitee to be named as additional
insured. The Lessee’s obligation in this clause 17.4 shall not be affected by
the Lessee ceasing to be lessee of the Aircraft and/or any of the Indemnitees
ceasing to have any interest in respect of the Aircraft.

[spacer.gif] [spacer.gif] 17.5  Indemnity survival

The indemnity given in this clause 17 shall survive the termination of the Lease
Period with respect to any claims or cause of action arising out of any event
occurring on or prior to redelivery of the Aircraft irrespective of whether such
claim is raised during such period or thereafter.

[spacer.gif] [spacer.gif] 18  DEFAULT

[spacer.gif] [spacer.gif] 18.1  Events of Default

Each of the following events shall constitute an Event of Default:

[spacer.gif] [spacer.gif] 18.1.1  the Lessee fails to pay any sum due and
payable by it under the Lease or any Security Document on the due date thereof
and such failure has not been remedied with *** from receipt of notice of such
payment failure, or, in the case of sums payable on demand, within *** of
demand;

[spacer.gif] [spacer.gif] 18.1.2  any default by the Lessee or the Permitted
Sub-Lessee under the Security Documents;

[spacer.gif] [spacer.gif] 18.1.3  any default by the Lessee under the Sub-Lease
Agreement, except if remedied within any applicable grace periods;

30


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 18.1.4  if applicable, the Lessee fails to ensure that
the Deposit is, at all times during the entire Lease Period, in an amount as
referred to in the definition of ‘‘Deposit’’ notwithstanding that the Lessor may
have applied the Deposit, or part thereof, in making good any amount or amounts
owed by the Lessee under the Lease in accordance with clause 6.2.1;

[spacer.gif] [spacer.gif] 18.1.5  if applicable, the Lessee fails to ensure that
the Letter of Credit provides, at all times during the entire Lease Period, the
Lessor with full security in the amount referred to in the definition of
‘‘Letter of Credit’’ notwithstanding that the Lessor has drawn against the
Letter of Credit in making good any amount or amounts owed by the Lessee under
the Lease in accordance with clause 6.2.2;

[spacer.gif] [spacer.gif] 18.1.6  the Lessee or the Permitted Sub-Lessee fails
to obtain or maintain the Insurances for any reason or if any insurer in respect
of the Insurances cancels the Insurances or disclaims liability for any reason;

[spacer.gif] [spacer.gif] 18.1.7  the Lessee or the Permitted Sub-Lessee
sub-leases or otherwise parts with possession of the Aircraft (save as expressly
authorised hereunder) without the prior written consent of the Lessor;

[spacer.gif] [spacer.gif] 18.1.8  any representation, warranty or statement made
or deemed to be made by or on behalf of the Lessee herein or otherwise in
connection with the Lease or the Security Documents or in any certificate,
statement, notice, opinion or other document given, made or furnished to the
Lessor pursuant to or in connection herewith proves to be untrue or incorrect
(as at the date when, or when deemed to have been, given, made, furnished or
entered into) in any material respect or any condition, event or circumstance
shall occur or exist as a result of which if any of such representations,
warranties or statements had been repeated immediately thereafter by reference
to the facts and circumstances existing at the time of such repetition, such
representation, warranty or statement would not be true and correct in any
material respect, provided, however, that if such event has not been caused by
the Lessee’s gross negligence or wilful misconduct then the Lessee shall be
permitted fifteen (15) days (from receipt of a written or facsimiled advice of
such breach from the Lessor) to correct such event;

[spacer.gif] [spacer.gif] 18.1.9  if any consent, approval, order,
authorisation, registration or filing required to authorise, or required in
connection with, the execution, legality, validity, enforceability or
admissibility in evidence of the Lease, the Sub-Lease Agreement or the Security
Documents, or the performance by the Lessee or the Permitted Sub-Lessee of any
of their respective obligations hereunder or thereunder is modified in a manner
materially prejudicial to the Owner, Lessor or Lenders or is not granted or is
revoked, withdrawn or terminated or expires and is not renewed or otherwise
ceases to be in full force and effect;

[spacer.gif] [spacer.gif] 18.1.10  if the Lessee shall repudiate the Lease or
any of the Security Documents or do or cause or permit to be done any act or
thing evidencing an intention to repudiate any of those;

[spacer.gif] [spacer.gif] 18.1.11  if an event of default or termination event,
howsoever described, occurs under the Other Leases or under any other material
agreement between (i) the Lessee or any of its Subsidiaries and (ii) the Lessor
or any of its Subsidiaries or any company of which the Lessor is a Subsidiary,
in each case, except if remedied within any applicable grace periods or, if no
such grace period, 5 Business Days after receipt of notice by the Lessee from
the Lessor;

[spacer.gif] [spacer.gif] 18.1.12  any Indebtedness of the Lessee in excess of
USD *** becomes due or is declared due prior to the date it would otherwise have
become due and is not paid on the due date and has not been remedied within 10
Business Days;

[spacer.gif] [spacer.gif] 18.1.13  if an event of default (or equivalent) is
duly declared by the relevant lessor under any other aircraft lease agreements,
entered into by the Lessee which has not been remedied within 10 Business Days;

[spacer.gif] [spacer.gif] 18.1.14  a creditor attaches or takes possession of,
or a distress, execution, sequestration or other process is levied or enforced
upon, or issued against, a material portion of the assets of the Lessee;

31


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 18.1.15  the Lessee suspends, or threatens to suspend,
payment of its debts or is unable, or is deemed by an appropriate authority or
in accordance with applicable law to be unable, to pay its debts or admits in
writing its inability to pay its debts as they fall due or a general moratorium
is imposed on the payment of any debts of the Lessee or the Lessee or enters
into negotiations with one or more of its creditors with a view to the general
readjustment or rescheduling of any of its debts or proposes or enters into any
composition or other arrangement for the benefit of its creditors generally or
any class of creditors or proceedings with respect to the Lessee are commenced
under applicable law relating to reconstruction or readjustment of debts;

[spacer.gif] [spacer.gif] 18.1.16  the Lessee takes any action or any legal
proceedings are commenced and are not discharged, dismissed or stayed within
fifteen (15) days or other steps taken for (i) the Lessee to be adjudicated or
found bankrupt or insolvent, (ii) the winding-up or dissolution of the or (iii)
the appointment of a liquidator, trustee, receiver, administrator,
administrative receiver or similar officer of the Lessee or the whole or any
part of its assets; or

[spacer.gif] [spacer.gif] 18.1.17  to the extent not due to the act or omission
of the Owner or Lessor, the Aircraft is arrested, confiscated, seized, taken in
execution, impounded, forfeited, detained in exercise or purported exercise of
any possessory lien or other claim, or otherwise taken from the possession of
the Lessee or the Sub-Lessee, and the Lessee fails to procure the release of the
Aircraft as soon as possible and in no event later than within five (5) Business
Days;

[spacer.gif] [spacer.gif] 18.1.18  the Lessee defaults in the due performance or
observance of any of its covenants, undertakings or obligations under the Lease
and the Security Documents (save for such covenants, undertakings or obligations
where non-compliance constitutes an Event of Default pursuant to the foregoing
provisions of this clause 18.1) and, if such default is capable of remedy, the
Lessee fails to remedy such default to the satisfaction of the Lessor within a
period of fifteen (15) Business Days after receipt by the Lessee of notice from
the Lessor requiring the same to be remedied; and

[spacer.gif] [spacer.gif] 18.1.19  ***

[spacer.gif] [spacer.gif] 18.2  Following an Event of Default

At any time after the occurrence of an Event of Default the Lessor may, with or
without notice to the Lessee:

[spacer.gif] [spacer.gif] 18.2.1  for the Lessee’s account, do anything which
may reasonably be required to remedy such Event of Default and recover from the
Lessee all costs and expenses incurred in so doing;

[spacer.gif] [spacer.gif] 18.2.2  enforce its rights under the Security
Documents;

[spacer.gif] [spacer.gif] 18.2.3  proceed by appropriate court action to seek an
order for immediate and final repossession of the Aircraft and to export the
Aircraft or an order to otherwise enforce performance by the Lessee of the
applicable covenants and provisions of the Lease or to recover damages for the
breach thereof;

[spacer.gif] [spacer.gif] 18.2.4  treat the occurrence of the Event of Default
as a repudiation by the Lessee of the Lease and immediately terminate the Lease
Period whereupon the same shall be deemed automatically and immediately
terminated by

[spacer.gif] [spacer.gif] 18.2.4.1  the retaking of possession of the Aircraft
and the Lessee agrees that the Lessor or its representatives or agents may for
this purpose enter upon any premises belonging to or in the occupation or under
the control of the Lessee where the Aircraft may be located or cause the same to
be redelivered to the Lessor at such location as the Lessor may require and the
Lessor shall be entitled to act as attorney for the Lessee in causing such
redelivery or in directing pilots to fly the Aircraft to the required location
for redelivery thereof to the Lessor and shall have all the powers and
authorisation legally necessary for taking such action. In the event of exercise
by the Lessor of its powers under this clause 18.2.4.1 such termination shall be
deemed to take effect on the taking of possession by the Lessor at the required
location; or

[spacer.gif] [spacer.gif] 18.2.4.2  serving notice of such termination on the
Lessee specifying the occurrence which is giving rise to such Event of Default.

32


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 18.3  After termination due to Event of Default

Following termination of the Lease Period, the Lessee shall redeliver possession
of the Aircraft to the Lessor at such location as the Lessor may require and
otherwise in accordance with the requirements of clause 16. Upon such
termination, all rights of the Lessee hereunder shall henceforth absolutely
cease and terminate but without prejudice to the Lessee’s obligations under the
Lease all of which shall continue in full force and effect and the Owner and/or
Lessor shall be entitled to sell or otherwise deal with the Aircraft as if the
Lease had never been made.

[spacer.gif] [spacer.gif] 18.4  Cumulative rights

No remedy referred to in this clause 18 is exclusive, but each remedy shall be
cumulative and in addition to any other remedy referred to herein or otherwise
available to the Lessor. The exercise or partial exercise by the Lessor of any
of its remedies hereunder shall not preclude any other or further exercise
thereof or the exercise by the Lessor of any one or more of such other remedies.
No failure or delay of the Lessor in exercising any right hereunder shall
operate as waiver thereof or of any one or more of such other remedies.

[spacer.gif] [spacer.gif] 18.5  Claim following Event of Default

***

[spacer.gif] [spacer.gif] 19  REPRESENTATIONS AND WARRANTIES

[spacer.gif] [spacer.gif] 19.1  Lessee representations

Lessee makes the representations and warranties set out in below. Lessee
understands that these statements must be true, both when the Lease is signed
and on the Delivery Date.

[spacer.gif] [spacer.gif] 19.1.1  Status:    It has been properly formed as a
company with limited liability and has since been maintained according to all
laws and regulations applicable to the Lessee.

[spacer.gif] [spacer.gif] 19.1.2  Non-Conflict:    In entering into the Lease
and carrying out its obligations, it does not contravene or breach any law or
regulation applicable to Lessee.

[spacer.gif] [spacer.gif] 19.1.3  Power and Authority:    It has the
authorisations it needs to enter into the Lease and to carry out its
obligations, and it has the power to enter into the Lease, the Sub-Lease
Agreement and the Security Documents.

[spacer.gif] [spacer.gif] 19.1.4  Legal Validity:    Its obligations under the
Lease, the Sub-Lease Agreement and the Security Documents are legal, valid and
binding.

[spacer.gif] [spacer.gif] 19.1.5  No Event of Default: No Event of Default has
occurred and is continuing or would occur because of delivery of the Aircraft
under the Lease.

[spacer.gif] [spacer.gif] 19.2  Lessor representations

Lessor makes the representations and warranties set out in below. Lessor
understands that these statements must be true, both when the Lease is signed
and on the Delivery Date.

[spacer.gif] [spacer.gif] 19.2.1  Status:    It has been properly formed as a
company with limited liability and has since been maintained according to all
laws and regulations applicable to the Lessor.

[spacer.gif] [spacer.gif] 19.2.2  Non-Conflict:    In entering into the Lease
and carrying out its obligations, it does not contravene or breach any law or
regulation applicable to the Lessor.

[spacer.gif] [spacer.gif] 19.2.3  Power and Authority:    It has the
authorisations it needs to enter into the Lease and to carry out its
obligations.

[spacer.gif] [spacer.gif] 19.2.4  Legal Validity:    Its obligations under the
Lease are legal, valid and binding.

33


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 20  COMPLETE AGREEMENT

[spacer.gif] [spacer.gif] 20.1  Complete agreement

All prior negotiations between the Lessor and the Lessee are merged into the
terms of the Lease, and the Lease supersedes all preceding correspondence,
arrangements and stipulations between the parties concerning the subject matter
hereof and can be amended only by written instrument signed by both parties.

[spacer.gif] [spacer.gif] 21  NOTICES

[spacer.gif] [spacer.gif] 21.1  Notices

All notices, requests, demands or other communications to or upon the respective
parties hereto shall be deemed to have been duly given or made:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  if delivered by hand, at the time of
delivery;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  if given or made, by facsimile, when
sent and addressed and upon receipt of identifying answer back as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  if to the Lessor to:

Maersk Aircraft A/S
Copenhagen Airport South
DK-2791 Dragoer

Denmark

Telefax no. +45 32 31 44 95
Attention: The President

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  if to the Lessee to:

Sterling Airlines A/S
Copenhagen AirportSouth
DK-2791 Dragoer
Denmark

Telefax no. +45 32 89 07 32
Attention: The President

or such other addresses as the Lessor or the Lessee may from time to time
specify in writing to the other party.

[spacer.gif] [spacer.gif] 22  ASSIGNMENT

[spacer.gif] [spacer.gif] 22.1  Lessee no assignment

The Lease shall be binding upon and inure to the benefit of each of the parties
hereto and their respective successors and permitted assigns provided that the
Lessee may not assign any of its rights or transfer or purport to transfer any
of its obligations hereunder.

[spacer.gif] [spacer.gif] 22.2  Lessor assignment

The Lessor shall be entitled to assign any of its rights and benefits in and
over the Aircraft and under the Lease and the Security Documents as security.

Furthermore, the Lessor shall be entitled to assign, without the Lessee’s
consent, all its rights and obligations under this Lease and the Security
Documents, provided that (i) the assignee shall be a internationally reputable
company, (ii) no such assignment shall give rise to any obligation on the part
of the Lessee to make any payment which it would not have been required to make
had the Lessor not effected such assignment, (iii) such assignment shall be
registered in all registries and agencies in the State of Registration as may be
required by applicable law and (iv) the assignment shall not interfere with the
quiet enjoyment of the Lessee.

34


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 23  APPLICABLE LAW AND JURISDICTION

[spacer.gif] [spacer.gif] 23.1  Governing law

The Lease is governed by and shall be construed in accordance with the Governing
Law.

[spacer.gif] [spacer.gif] 23.2  Jurisdiction

For the benefit of the Lessor, the Lessee irrevocably agrees that any legal
action or proceedings arising out of or in connection with the Lease against the
Lessee or any of its assets may be brought before the Maritime and Commercial
Court of Copenhagen (‘‘Sø- og Handelsretten i København’’), Denmark, which shall
have jurisdiction to settle any disputes arising out of or in connection with
the Lease and irrevocably and unconditionally submits to the jurisdiction of the
Danish courts. The submission to such jurisdiction shall not (and shall not be
construed so as to) limit the rights of the Lessor to take proceedings against
the Lessee in the courts of any other competent jurisdiction, nor shall the
taking of proceedings in any one or more jurisdictions preclude the taking of
proceedings in any other jurisdiction, whether concurrently or not. The Lessee
irrevocably waives any objection it may now or hereafter have to the laying of
venue of any action or proceeding in any court and any claim it may now or
hereafter have that any action or proceeding has been brought in an inconvenient
forum. Each of the Lessor and the Lessee agrees that only the Maritime and
Commercial Court of Copenhagen, Denmark and no other courts shall have
jurisdiction to determine any claim which the Lessee may have against the Lessor
arising out of or in any way connected with the Lease .

[spacer.gif] [spacer.gif] 23.3  No immunity

The Lessee agrees that in any legal action or proceedings against it or its
assets in connection with the Lease and/or the Security Documents no immunity
from such legal action or proceedings (which shall include, without limitation,
suit, attachment prior to judgment, other attachment, the obtaining of judgment,
execution or other enforcement) shall be claimed by or on behalf of the Lessee
or with respect to its assets, irrevocably waives any such right of immunity
which it or its assets now have or may hereafter acquire or which may be
attributed to it or its assets and consents generally in respect of any such
legal action or proceedings to the giving of any relief or the issue of any
process in connection with such action or proceedings including, without
limitation, the making, enforcement or execution against any property
whatsoever, (irrespective of its use or intended use) of any order or judgment
which may be made or given in such action or proceedings.

[spacer.gif] [spacer.gif] 24  COSTS

[spacer.gif] [spacer.gif] 24.1  Costs

The Lessor shall prepare lease agreement documentation and be responsible for
its own review (including legal expenses). The Lessee shall be responsible for
its review (including legal expenses) and shall pay all its expenses associated
with the transaction and any costs which may result from registration, including
registration of the Aircraft with the Aviation Authority, and other public
transactions which may be advisable or necessary to complete from time to time
to protect the ownership interests and the interests of the Owner, Lessor and
Lenders in the Aircraft.

[spacer.gif] [spacer.gif] 25  TIME OF THE ESSENCE

[spacer.gif] [spacer.gif] 25.1  Time of the essence

Time shall be of the essence in relation to the performance by the Lessee of all
of its obligations hereunder, subject to any grace periods expressly agreed by
the Lessor.

35


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 26  RIGHTS OF THIRD PARTIES

[spacer.gif] [spacer.gif] 26.1  No third party rights

No term of the Lease is enforceable by a person who is not party to the Lease.

[spacer.gif] [spacer.gif] 27  EXECUTION PAGE

IN WITNESS WHEREOF this Aircraft Lease Agreement has been duly executed by the
duly authorised representatives of the parties hereto on the date first above
written.

[spacer.gif] [spacer.gif] 27.1  Maersk Aircraft A/S

[spacer.gif] [spacer.gif] [spacer.gif] By:  /s/ Gert
Weisenstein                                

[spacer.gif] [spacer.gif] [spacer.gif] Its: 
Attorney-in-fact                                        

[spacer.gif] [spacer.gif] [spacer.gif] Name:  Gert
Weisenstein                                      

[spacer.gif] [spacer.gif] 27.2  Sterling Airlines A/S

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
By: [spacer.gif] [spacer.gif] /s/ Richard O. Richardsson, as attorney-in-fact
[spacer.gif] [spacer.gif] /s/ Knud K. Pedersen   [spacer.gif] [spacer.gif] Its:
[spacer.gif] [spacer.gif] for Almar Orn Hilmarsson, its CEO [spacer.gif]
[spacer.gif] VP, COO   [spacer.gif] [spacer.gif] Name: [spacer.gif] [spacer.gif]
Richard O. Richardsson [spacer.gif] [spacer.gif] Knud K. Pedersen [spacer.gif]

36


--------------------------------------------------------------------------------


Table of Contents

Annex A

Form of Delivery Acceptance Certificate

         September 2005

Maersk Aircraft A/S
Copenhagen Airport South
DK-2791 Dragoer
Denmark

This Acceptance Certificate is executed and delivered pursuant a specific
aircraft lease agreement dated          September 2005 between Maersk Aircraft
A/S as lessor and Sterling Airlines A/S as lessee (the ‘‘Agreement’’). Words and
expressions defined in the Agreement shall, except where the context otherwise
requires, have the same respective meanings when used in this Acceptance
Certificate.

The Lessee hereby irrevocably and unconditionally confirms and agrees that:-

[spacer.gif] [spacer.gif] (a)  on the date hereof at
                                                                 and at
                 hours (local) the Aircraft more particularly described in
schedule 1 hereto was delivered to and irrevocably and unconditionally accepted
by the Lessee, the Lease Period has commenced and henceforward the Aircraft
shall be subject to the terms and conditions of the Agreement;

[spacer.gif] [spacer.gif] (b)  subject to the defects referred to in schedule 2
(including the damage chart) and schedule 3 hereto, the Aircraft complies fully
with the requirements of the Agreement and is fully satisfactory to the Lessee;

[spacer.gif] [spacer.gif] (c)  the representations and warranties set forth in
clause 19.1 of the Agreement are true, accurate and fully observed as if the
same had been made and given on and as of the date hereof with respect to the
facts and circumstances existing as at the date hereof;

[spacer.gif] [spacer.gif] (d)  no Event of Default has occurred and is
continuing.

37


--------------------------------------------------------------------------------


Table of Contents

Schedule 1 to Annex A, description of Aircraft

One (1) Boeing B737-700 aircraft and two (2) CFM56-7B22 aircraft engines:-

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Airframe Serial No.
[spacer.gif] [spacer.gif] Engine Serial Nos. 28010 [spacer.gif] [spacer.gif]
874956   [spacer.gif] [spacer.gif] 874957 [spacer.gif]

Fuel Status:        Kilos/lbs                      ; and

ACCEPTANCE DETAILS:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] AIRFRAME [spacer.gif] [spacer.gif] DATE [spacer.gif] [spacer.gif]
FLIGHT HOURS [spacer.gif] [spacer.gif] CYCLES      [spacer.gif] [spacer.gif]
     [spacer.gif] [spacer.gif]      [spacer.gif] [spacer.gif] SINCE NEW
[spacer.gif] [spacer.gif] SINCE LAST OH [spacer.gif] [spacer.gif] SINCE NEW
[spacer.gif] [spacer.gif] SINCE LAST OH      [spacer.gif] [spacer.gif]     
[spacer.gif] [spacer.gif]      [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
[spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] LANDING
GEAR [spacer.gif] [spacer.gif] P/N [spacer.gif] [spacer.gif] S/N [spacer.gif]
[spacer.gif] FLIGHT HOURS [spacer.gif] [spacer.gif] CYCLES   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] SINCE NEW
[spacer.gif] [spacer.gif] SINCE LAST OH [spacer.gif] [spacer.gif] SINCE NEW
[spacer.gif] [spacer.gif] SINCE LAST OH Left Gear [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Right
Gear [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   Nose Gear [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] ENGINES [spacer.gif] [spacer.gif] TYPE [spacer.gif] [spacer.gif]
S/N [spacer.gif] [spacer.gif] FLIGHT HOURS [spacer.gif] [spacer.gif] CYCLES  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif] SINCE NEW [spacer.gif] [spacer.gif] SINCE LAST OH [spacer.gif]
[spacer.gif] SINCE NEW [spacer.gif] [spacer.gif] SINCE LAST OH LH Engine
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   RH Engine [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] AUXILIARY POWER UNIT [spacer.gif] [spacer.gif] P/N [spacer.gif]
[spacer.gif] S/N [spacer.gif] [spacer.gif] APU HOURS [spacer.gif] [spacer.gif]
AIRFRAME HOURS   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] SINCE NEW [spacer.gif] [spacer.gif] SINCE LAST OH
[spacer.gif] [spacer.gif] SINCE NEW [spacer.gif] [spacer.gif] SINCE LAST OH  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   [spacer.gif]

[spacer.gif] [spacer.gif] Interior  Equipment:

LOPA – attached   ______________________

Emergency drawing – attached   ______________________

Schedule 2 to Annex A, damage chart

Schedule 3 to Annex A, cosmetic damage chart

Signed for and on behalf of the Lessee

By:

38


--------------------------------------------------------------------------------


Table of Contents

Annex B

Aircraft Specification

One (1) Boeing B737-700 aircraft, airframe manufacturer’s serial number 28010
with two (2) installed CFM56-7B22 aircraft engines, engine manufacturer’s serial
numbers 874956 and 874957.

The Aircraft shall comply with Boeing Detailed Specification D6-38808-2,
revision D as modified from time to time to reflect changes as a result of
selected optional features, service bulletins, modifications and Airworthiness
Directives.

39


--------------------------------------------------------------------------------


Table of Contents

Annex C

Aircraft Documents

The following documentation and technical records and publications shall be
delivered/redelivered with the Aircraft:

[spacer.gif] [spacer.gif] A.  Certificates

[spacer.gif] [spacer.gif] [spacer.gif] –  Certificate of Airworthiness

[spacer.gif] [spacer.gif] [spacer.gif] –  Certificate of Registration

[spacer.gif] [spacer.gif] [spacer.gif] –  Noise Certificate

[spacer.gif] [spacer.gif] [spacer.gif] –  Radio License

B.    Aircraft Status Records

[spacer.gif] [spacer.gif] [spacer.gif] –  Technical Log Book

[spacer.gif] [spacer.gif] [spacer.gif] –  Airframe Log Book (if applicable)

[spacer.gif] [spacer.gif] [spacer.gif] –  Aircraft Modification Log Book (if
applicable)

[spacer.gif] [spacer.gif] [spacer.gif] –  Aircraft current Time & Cycles, with
daily utilization reports (Master Time Log)

[spacer.gif] [spacer.gif] [spacer.gif] –  Aircraft maintenance Inspection and
Status Report, including time – to–go and last compliance times

[spacer.gif] [spacer.gif] [spacer.gif] –  Airworthiness Directive Status and
Summary Report (terminated and repetitive) for airframe, engines, components and
appliances

[spacer.gif] [spacer.gif] [spacer.gif] –  Manufacturer’s Service Bulletin Status
and Summary Report

[spacer.gif] [spacer.gif] [spacer.gif] –  Local Modification Status and Summary
Report

[spacer.gif] [spacer.gif] [spacer.gif] –  Current Weighing Report, including
current Operational Weights

[spacer.gif] [spacer.gif] [spacer.gif] –  Damage Chart

[spacer.gif] [spacer.gif] [spacer.gif] –  Accident and Incident report

[spacer.gif] [spacer.gif] [spacer.gif] –  Service Difficulty report

[spacer.gif] [spacer.gif] [spacer.gif] –  List of Deferred Maintenance Items and
Repetitive Inspections resulting from known aircraft or engine defects

[spacer.gif] [spacer.gif] C.  Aircraft Maintenance Records

[spacer.gif] [spacer.gif] [spacer.gif] –  Test Flight Reports

[spacer.gif] [spacer.gif] [spacer.gif] –  Last two Boeing C-Check performed (or
the equivalent) including complete cycle of all lower level maintenance checks
and last lower level maintenance check

[spacer.gif] [spacer.gif] [spacer.gif] –  Original Work Cards for all historical
major maintenance work packages (Including C and D-check)

[spacer.gif] [spacer.gif] [spacer.gif] –  All Time Controlled Inspection
Maintenance Records

[spacer.gif] [spacer.gif] D.  Aircraft History Records

[spacer.gif] [spacer.gif] [spacer.gif] –  Aircraft Structural Repair History for
all structural repairs including FAA Form 8110-3 and FAA Form 337 where repairs
outside SRM

[spacer.gif] [spacer.gif] [spacer.gif] –  Major Repair and Alteration Records

–    Aircraft Paint-Strip History including Balancing Reports for flying control
surfaces

[spacer.gif] [spacer.gif] [spacer.gif] –  Airworthiness Directive Records and
Compliance Documentation for airframe, components and appliances (dirty
fingerprints)

40


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] –  Modification Records Manufacturer’s
Service Bulletins and method of compliance (dirty fingerprints)

[spacer.gif] [spacer.gif] [spacer.gif] –  Local Modification Records including
Engineering Orders with Substantiating Data and EASA approval for Major
Modifications (dirty fingerprints)

[spacer.gif] [spacer.gif] [spacer.gif] –  Life Limited Parts Status (compliance
data and time due off) including traceability to origin and manufacture (dirty
fingerprints)

[spacer.gif] [spacer.gif] [spacer.gif] –  Flight Logs since new

[spacer.gif] [spacer.gif] E.  Engine Records (for each engine)

[spacer.gif] [spacer.gif] [spacer.gif] –  Log books

[spacer.gif] [spacer.gif] [spacer.gif] –  Overhaul and Repair Documents for all
shop visit (dirty fingerprints)

[spacer.gif] [spacer.gif] [spacer.gif] –  Life Limited Parts Status (compliance
data and time due off) including traceability to origin and manufacture (dirty
fingerprints)

[spacer.gif] [spacer.gif] [spacer.gif] –  Engine Disk Sheet

[spacer.gif] [spacer.gif] [spacer.gif] –  Engine Data Submittal Sheet

[spacer.gif] [spacer.gif] [spacer.gif] –  Current (last) Test Cell Report

[spacer.gif] [spacer.gif] [spacer.gif] –  Airworthiness Directive Records and
Compliance Documentation (dirty fingerprints)

[spacer.gif] [spacer.gif] [spacer.gif] –  Modification Records Manufacturer’s
Service Bulletins and method of compliance (dirty fingerprints)

[spacer.gif] [spacer.gif] [spacer.gif] –  Borescope Inspection Reports

[spacer.gif] [spacer.gif] [spacer.gif] –  Engine Trend Monitoring Reports
(take-off and cruise data)

[spacer.gif] [spacer.gif] F.  APU Records

[spacer.gif] [spacer.gif] [spacer.gif] –  Log Book (updated with time and method
of determination the time)

[spacer.gif] [spacer.gif] [spacer.gif] –  Overhaul and Repair Documents for all
shop visit (dirty fingerprints)

[spacer.gif] [spacer.gif] [spacer.gif] –  Life Limited Parts Status (if
applicable) including traceability to origin and manufacture (dirty
fingerprints)

[spacer.gif] [spacer.gif] [spacer.gif] –  Modification Records Manufacturer’s
Service Bulletins and method of compliance (dirty fingerprints)

[spacer.gif] [spacer.gif] [spacer.gif] –  Current (last) Test Cell Report

[spacer.gif] [spacer.gif] [spacer.gif] –  Borescope Inspection Reports

[spacer.gif] [spacer.gif] G.  Component Records (including Components installed
Engines and APU)

[spacer.gif] [spacer.gif] [spacer.gif] –  Component Status Report (component
fitted listing showing part number, serial number, position, time since new,
time since overhaul, cycles since new, cycle since overhaul and time due off)

[spacer.gif] [spacer.gif] [spacer.gif] –  Component Documentation including
serviceable tags (EASA/JAA Form 1, FAA Form 8130-3), shop visit reports and
back-up documentation (traceability to origin and manufacture/last overhaul as
applicable for all life limited components) for components replaced since
delivery from Boeing

41


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] H.  Manuals

–    1    Airplane Flight Manual

–    1    Manufacturer’s Flight Crew Operating Manual

–    2    Quick Reference Handbook

–    1    Master Minimum Equipment List

–    1    Weight and Balance Manual including Supplement

–    1    Wiring Diagram manual

–    1    Illustrated Parts Catalog

–    1    Aircraft Maintenance Manual

–    1    Aircraft System Schematics Manual

–    1    Fault Isolation manual (FIM)

–    1    Structural Repair Manual

–    1    Boeing Maintenance Planning Document

–    1    Boeing Aircraft Detailed Specification

–    1    Vendor Manual Seats

–    1    Vendor Manual Galleys

–    1    Vendor Manual Ovens

–    1    Vendor Manual Water boilers

I.    Miscellaneous Technical Documents

–    Maintenance Program Specification/Requirements

–    Certified (FAA, JAA or EASA approved) Interior Configuration Drawing (LOPA)

–    Certified Emergency Equipment Drawing (FAA, JAA or EASA approved)

–    Copy of STC’s (if applicable)

–    Current Compass Swing Report

–    Boeing Interior Specification

–    Electrical Load Analysis Report

J.    Delivery Documentation ex Boeing

–    Manufacturers Delivery Documents

[spacer.gif] [spacer.gif] [spacer.gif] –  Export Certificate of Airworthiness
issued following manufacture in respect of the Airframe and Engines

–    Aircraft Readiness Log

–    Landing Gear Log (if applicable)

–    Rigging Brochure

–    Miscellaneous Brochure

–    Fuel Measuring Brochure

–    Boeing Weighing Report

–    Boeing Production Test Flight Report(s)

42


--------------------------------------------------------------------------------


Table of Contents

–    Boeing PRR Listing

–    Health Certificate

–    Original FAA Airworthiness Directive Compliance List

–    CFMI Engine Data Submittal Booklet for each Engine

43


--------------------------------------------------------------------------------


Table of Contents

Annex D

Conditions Precedent Requirement

PART I

[spacer.gif] [spacer.gif] 1.  Preliminary Conditions

Lessor shall receive from the Lessee, not later than two Business Days prior to
the Scheduled Delivery Date, each of the following, satisfactory in form and
substance to Lessor:

[spacer.gif] [spacer.gif] [spacer.gif] a.  Opinions: If the State of
Registration or State of Incorporation is not Denmark, evidence that legal
opinions, satisfactory to the Lessor, will be issued on the Delivery Date by
independent legal counsel acceptable to Lessor from the jurisdiction of the
State of Registration and/or State of Incorporation as the Lessor shall
reasonably require and relating to the Lease, the Security Documents, the
Sub-Lease Agreement, execution, enforcement, perfection, security, repossession
and tax issues;

[spacer.gif] [spacer.gif] [spacer.gif] b.  Letter of Credit: If applicable, a
draft Letter of Credit.

[spacer.gif] [spacer.gif] [spacer.gif] c.  Signatory evidence: Evidence that the
persons having executed or shall execute the Lease, the Security Documents, the
Sub-Lease Agreement and any other documents and agreements relative thereto were
and are duly authorised to do so on behalf of the party to such document or
agreement (save for the Lessor and the Owner).

[spacer.gif] [spacer.gif] [spacer.gif] d.  Corporate documents: Certified copies
of the Lessee’s articles of association.

[spacer.gif] [spacer.gif] [spacer.gif] e.  Insurances: Draft certificates of
insurance with required endorsement and other evidence satisfactory to the
Lessor that Lessee or the Permitted Sub-Lessee is taking the required steps to
ensure due compliance with the provisions of the Lease as to Insurances with
effect on and after the Delivery Date

[spacer.gif] [spacer.gif] [spacer.gif] f.  Approvals: Evidence of the issue of
each approval, license and consent which may be required in relation to, or in
connection with the performance by Lessee of any of its obligations under the
Lease.

[spacer.gif] [spacer.gif] [spacer.gif] g.  Licenses: copies of the Lessee's and
Permitted Sub-Lessee’s air transport license, air operator's certificates and
all other licenses, certificates and permits required by the Lessee and the
Permitted Sub-Lessee in relation to, or in connection with, the operation of the
Aircraft;

[spacer.gif] [spacer.gif] [spacer.gif] h.  Air Traffic Control: A letter from
the Lessee and the Permitted Sub-Lessee in the form of Annex H;

[spacer.gif] [spacer.gif] [spacer.gif] i.  Deregistration power of attorney: A
deregistration power of attorney from the Lessee and the Permitted Sublessee in
the form of Annex J.

[spacer.gif] [spacer.gif] [spacer.gif] j.  General: Such other documents as the
Lessor may reasonably require.

[spacer.gif] [spacer.gif] 2.  Final Conditions

The Lessor shall receive on or before the Delivery Date each of the following:

[spacer.gif] [spacer.gif] [spacer.gif] a.  Acceptance Certificate: The
Acceptance Certificate, dated and fully completed, and executed by Lessor and
Lessee;

[spacer.gif] [spacer.gif] [spacer.gif] b.  Opinions: The signed original of each
of the legal opinions referred to above and dated on the Delivery Date;

[spacer.gif] [spacer.gif] [spacer.gif] c.  Payments: All sums due to the Lessor
under the Lease on or before the Delivery Date including the first payment of
Rent and Deposit (if applicable);

[spacer.gif] [spacer.gif] [spacer.gif] d.  Letter of Credit: The Letter of
Credit (if applicable):

[spacer.gif] [spacer.gif] [spacer.gif] e.  Insurances: Certificates of insurance
with required endorsement and other evidence satisfactory to the Lessor that
Lessee or the Permitted Sub-Lessee is taking the required steps to ensure due
compliance with the provisions of the Lease as to Insurances with effect on and
after the Delivery Date;

44


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] f.  Security Documents: The Security
Documents;

[spacer.gif] [spacer.gif] [spacer.gif] g.  Filings: evidence that on the
Delivery Date all filings, registrations, recordings and other actions have been
or will be taken which are necessary or advisable to ensure the validity,
effectiveness and enforceability of the Lease, the Sub-Lease Agreement and the
Security Documents and to protect the rights of the Owner and the Lessor;

[spacer.gif] [spacer.gif] [spacer.gif] h.  Lease Assignment: acknowledgment of
notice of assignment of the Lease in favour of the Lenders in such form as the
Lessor may reasonably require (if applicable); and

[spacer.gif] [spacer.gif] [spacer.gif] i.  General: Such other documents as
Lessor may reasonably require.

PART II

[spacer.gif] [spacer.gif] 3.  Lessee shall receive from the Lessor, not later
than two Business Days prior to the Scheduled Delivery Date, each of the
following, satisfactory in form and substance to Lessee:

[spacer.gif] [spacer.gif] [spacer.gif] a.  Signatory evidence: Evidence that the
persons having executed or shall execute the Lease and any other documents and
agreements relative thereto were and are duly authorised to do so on behalf of
the party to such document or agreement (save for the Lessee).

[spacer.gif] [spacer.gif] [spacer.gif] b.  Corporate documents: Certified copies
of the Lessor’s articles of association.

[spacer.gif] [spacer.gif] [spacer.gif] c.  General: Such other documents as the
Lessee may reasonably require.

[spacer.gif] [spacer.gif] 4.  Final Conditions

The Lessee shall receive on or before the Delivery Date each of the following:

[spacer.gif] [spacer.gif] [spacer.gif] a.  Acceptance Certificate: The
Acceptance Certificate, dated and fully completed, and executed by Lessor and
Lessee;

[spacer.gif] [spacer.gif] [spacer.gif] b.  Assignment of Warranties; The
assignments of warranties referred to in clause 12.1, it being understood that
the Lessee shall reasonably accept that such may not be available and may be
delivered after Delivery; and

[spacer.gif] [spacer.gif] [spacer.gif] c.  Lease declaration: The lease
declaration referred to in clause 9.1 in a format reasonably acceptable to the
Lessee, duly executed on behalf of the Lessor and capable of being registered
with first priority with the Danish Register of Rights over Aircraft.

[spacer.gif] [spacer.gif] [spacer.gif] d.  General: Such other documents as
Lessee may reasonably require.

45


--------------------------------------------------------------------------------


Table of Contents

Annex E

Form of Redelivery Acceptance Certificate

To: The
Lessee                                                            (Redelivery
Date)

This Redelivery Certificate is executed and delivered pursuant to a specific
aircraft lease agreement dated                              2005 (the
‘‘Agreement’’) between Maersk Aircraft A/S as lessor and Sterling Airlines A/S
as lessee. Words and expressions not otherwise defined in this Redelivery
Certificate shall have the same meanings as given to them in the Agreement.

The Lessor hereby confirms that:-

[spacer.gif] [spacer.gif] (a)  on the date hereof at
                                                         and at             
hours (local) the Aircraft more particularly described in schedule 1 hereto was
redelivered to and accepted by the Lessor; and

[spacer.gif] [spacer.gif] (b)  the Aircraft complies fully with the requirements
of clause 16 of the Agreement save only for such defects (if any) as set forth
in schedule 2 hereto, such defects to be rectified at the cost of the Lessee.

46


--------------------------------------------------------------------------------


Table of Contents

Schedule 1 to Annex E, description of Aircraft

One (1) Boeing B737-700 aircraft and two (2) CFM56-7B22 aircraft engines:-

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Airframe Serial No.
[spacer.gif] [spacer.gif] Engine Serial Nos. 28010 [spacer.gif] [spacer.gif]
874956   [spacer.gif] [spacer.gif] 874957 [spacer.gif]

Fuel Status:    Kilos/lbs                      ; and

ACCEPTANCE DETAILS:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] AIRFRAME [spacer.gif]
[spacer.gif] DATE [spacer.gif] [spacer.gif] FLIGHT HOURS [spacer.gif]
[spacer.gif] CYCLES   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
SINCE NEW [spacer.gif] [spacer.gif] SINCE LAST OH [spacer.gif] [spacer.gif]
SINCE NEW [spacer.gif] [spacer.gif] SINCE LAST OH   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] LANDING GEAR [spacer.gif] [spacer.gif] P/N [spacer.gif]
[spacer.gif] S/N [spacer.gif] [spacer.gif] FLIGHT HOURS [spacer.gif]
[spacer.gif] CYCLES   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] SINCE NEW [spacer.gif] [spacer.gif] SINCE LAST OH
[spacer.gif] [spacer.gif] SINCE NEW [spacer.gif] [spacer.gif] SINCE LAST OH Left
Gear [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   Right Gear [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Nose Gear [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] ENGINES [spacer.gif] [spacer.gif] TYPE [spacer.gif] [spacer.gif]
S/N [spacer.gif] [spacer.gif] FLIGHT HOURS [spacer.gif] [spacer.gif] CYCLES  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif] SINCE NEW [spacer.gif] [spacer.gif] SINCE LAST OH [spacer.gif]
[spacer.gif] SINCE NEW [spacer.gif] [spacer.gif] SINCE LAST OH LH Engine
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   RH Engine [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] AUXILIARY POWER UNIT [spacer.gif] [spacer.gif] P/N [spacer.gif]
[spacer.gif] S/N [spacer.gif] [spacer.gif] APU HOURS [spacer.gif] [spacer.gif]
AIRFRAME HOURS   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] SINCE NEW [spacer.gif] [spacer.gif] SINCE LAST OH
[spacer.gif] [spacer.gif] SINCE NEW [spacer.gif] [spacer.gif] SINCE LAST OH  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   [spacer.gif]

[spacer.gif] [spacer.gif] Interior  Equipment:

LOPA – attached   ______________________

Emergency drawing – attached   ______________________

Schedule 2 to Annex E, damage chart

Signed for and on behalf of

Maersk Aircraft A/S as lessor

By:

Signed for and on behalf of the Lessee

By:

47


--------------------------------------------------------------------------------


Table of Contents

Annex F

General Condition Requirements – Redelivery

***

48


--------------------------------------------------------------------------------


Table of Contents

Annex G

Specific Condition Requirements – Redelivery

The below conditions shall amend or be supplemental to (as the case may be)
Annex F.

***

49


--------------------------------------------------------------------------------


Table of Contents

Annex H

Letter of Authorisation

(to be typed on headed notepaper of the Lessee and Permitted Sub-Lessee)

to:

European Organisation for the Safety of Air Navigation (‘‘Eurocontrol’’)

Rue de Loi 72

B-1040 Brussels

Belgium

to:

[   ] Airport

[address]

to:

whom it may concern

Dear Sirs

Pursuant to the terms of an Aircraft Lease Agreement (the ‘‘Lease’’) dated
         September 2005 between Maersk Aircraft A/S (the ‘‘Lessor’’) and
Sterling Airlines A/S (the ‘‘Lessee’’) [and pursuant to the terms of a further
Aircraft Sub-Lease Agreement (the ‘‘Sub-Lease’’) dated          September 2005
between the Lessee and ourselves] in respect of one Boeing B737-700 aircraft MSN
28010 and Danish registration marks OY-MRG (the ‘‘Aircraft’’), the Lessor has
agreed to lease to the Lessee [and the Lessor has consented to the further
sub-lease from the Lessee to ourselves of the Aircraft for the Lease Period
stated in the Lease and the Sub-Lease]. Under the Lease [and Sub-Lease] we are
required to and hereby request and authorise you to provide to the Lessor upon
such person’s request from time to time, statements of account of all sums due
from us to you at the date of such request in respect of the Aircraft and/or any
aircraft operated by us or otherwise howsoever arising.

The authority contained herein shall be revoked only upon receipt by you of
written revocation signed by both the Lessor and ourselves requesting such
revocation.

Signed for and on behalf of

[Lessee/Permitted Sub-Lessee]

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

By its:    

50


--------------------------------------------------------------------------------


Table of Contents

Annex I

Additional Rental Adjustment

***

51


--------------------------------------------------------------------------------


Table of Contents

Annex J

Deregistration Power of Attorney

IRREVOCABLE POWER OF ATTORNEY

Sterling Airlines A/S, a company organised and existing under the laws of
Denmark whose principal office is at Copenhagen Airport South, DK-2791 Dragoer,
Denmark, (the ‘‘Lessee’’) hereby agrees as follows:

WHEREAS:

[spacer.gif] [spacer.gif] A.  The Lessee and Maersk Aircraft A/S (the
‘‘Lessor’’), a company registered in Denmark, are parties to an aircraft lease
agreement dated          September 2005 between the Lessor as lessor and the
Lessee as lessee, as amended from time to time (the ‘‘Lease’’) pursuant to which
the Lessor has agreed to lease to the Lessee, on the terms and subject to the
conditions set out in the Lease, one (1) Boeing B737-700, having manufacturer's
serial number 28010 and Danish registration marks OY-MRG (the ‘‘Aircraft’’).

[spacer.gif] [spacer.gif] B.  It is a condition of the Lease that the Lessor
receives from the Lessee a duly executed irrevocable and unconditional power of
attorney in the form of this Power of Attorney.

NOW THEREFORE, the Lessee grants to the Lessor this irrevocable and
unconditional power of attorney.

[spacer.gif] [spacer.gif] 1.  Unless the context otherwise requires (or unless
otherwise defined herein), words and expressions defined in the Lease shall have
the same meanings when used in this Power of Attorney.

[spacer.gif] [spacer.gif] 2.  The Lessee hereby confers an irrevocable and
unconditional power of attorney in favour of the Lessor (with the right of
substitution and re-substitution, and with the right to revoke any substitution
or re-substitution granted):

[spacer.gif] [spacer.gif] [spacer.gif] (a)  to represent the Lessee wheresoever
and whatsoever in all matters and affairs in connection with the export,
deregistration or re-registration of the Aircraft;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  to remove or export the Aircraft
from Denmark and to apply for and obtain permits, licences or approvals with
respect to any of the above matters on the Lessee’s behalf and in its name or
otherwise so that the Lessor is empowered to do and perform all things which the
Lessee is or would hereafter be entitled and empowered to do and perform,
without any exception, in relation to those matters, all for the account of the
Lessee;

[spacer.gif] [spacer.gif] [spacer.gif] (c)  to release, terminate and void on
the Lessee’s behalf and in its name or otherwise any and all of the interests of
the Lessee in the Aircraft;

[spacer.gif] [spacer.gif] [spacer.gif] (d)  to consent to the transfer of the
registration of the Aircraft and all other engines, accessories or items in use
at the time of such transfer thereon or therein or otherwise held or used in
substitution or replacement therefor in whatsoever manner on the Lessee’s behalf
and in its name or otherwise;

[spacer.gif] [spacer.gif] [spacer.gif] (e)  to enable the Lessor to enforce or
exercise any of its rights under the Lease; and

[spacer.gif] [spacer.gif] [spacer.gif] (f)  to sign, seal (if appropriate),
deliver and/or execute on the Lessee’s behalf and in its name or otherwise any
and all documents, agreements, applications, consents or other instruments of
whatsoever nature as the Lessor considers in its absolute discretion necessary
or desirable in connection with any or all of the matters referred to in (a),
(b), (c), (d) or (e) above.

[spacer.gif] [spacer.gif] 3.  The Lessor is authorised to delegate to such
person or persons as they may choose the exercise of any or all of the powers
conferred on the Lessor hereunder AND to appoint one or more substitute or
substitutes as attorney or attorneys under them or any of them for all or any of
the purposes aforesaid and to revoke any such appointment from time to time and
to substitute or appoint any other or others in the place of such attorney or
attorneys as the Lessor shall from time to time think fit.

52


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] 4.  The powers as set out in this Power of Attorney
shall become effective from the date hereof.

[spacer.gif] [spacer.gif] 5.  This Power of Attorney shall be governed by and
construed in accordance with the laws of Denmark and cannot be revoked or
cancelled by the signatory thereof.

IN WITNESS whereof the Lessee has executed this power of attorney.

Sterling Airlines A/S

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
  by [spacer.gif] [spacer.gif] by [spacer.gif]

In witness of the signatures being genuine, the date being true and correct and
the signatories being of age:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Signature: [spacer.gif]
[spacer.gif] Signature: Name in print: [spacer.gif] [spacer.gif] Name in print:
Occupation: [spacer.gif] [spacer.gif] Occupation: Address: [spacer.gif]
[spacer.gif] Address: [spacer.gif]

53


--------------------------------------------------------------------------------


Table of Contents

Annex K

Calculation of Rent Control

***

54


--------------------------------------------------------------------------------
